ACCEPTED
                                                                      01-14-000563-cv
                                                             FIRST COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                  3/20/2015 5:07:56 PM
                                                                   CHRISTOPHER PRINE
                                                                                CLERK

                 CAUSE NO. 01-14-000563-CV
                IN THE COtJRT OF APPEALS
            FIRST COURT OF APPEALS DISTRICT FILED IN
                     HOUSTON, TEXAS        1st COURT OF APPEALS
                                               HOUSTON, TEXAS
                                               3/20/2015 5:07:56 PM
                                               CHRISTOPHER A. PRINE
                                                       Clerk

JERRY VALDEZ,
    Appellant

vs.

BRUCE ROBERTSON, JR.,
    Appellee



       APPEALED FROM PROBATE COURT NUMBER TWO
                 BEXAR COUNTY, TEXAS
              TRIAL COURT NO. 2008-PC-3026
      HONORABLE JOHN A. HUTCHISON, III, TRIAL JUDGE



                APPELLANT'S AMENDED BRIEF




                                ARMANDO TREVINO
                                State Bar No. 20211100
                                1519 Washington St., Suite One
                                Laredo, Texas 78040-0544
                                Tel: (956) 726-1638
                                Email: armandotrevinolaw@hotmail.com
                                Attorney for Appellant
                 CAUSE NO. 01-14-000563-CV
                IN THE COURT OF APPEALS
            FIRST COURT OF APPEALS DISTRICT
                     HOUSTON, TEXAS




JERRY VALDEZ,
    Appellant

vs.

BRUCE ROBERTSON, JR.,
    Appellee




       APPEALED FROM PROBATE COURT NUMBER TWO
                 BEXAR COUNTY, TEXAS
              TRIAL COURT NO. 2008-PC-3026
      HONORABLE JOHN A. HUTCHISON, III, TRIAL JUDGE




                APPELLANT'S AMENDED BRIEF




                                 ARMANDO TREVINO
                                 State Bar No. 20211100
                                 1519 Washington St., Suite One
                                 Laredo, Texas 78040-0544
                                 Tel: (956) 726-1638
                                 E-mail: armandotrevinolaw@hotmail.com
                                 Attorney for Appellant




                            ii
                     IDENTITY OF PARTIES AND COUNSEL


JERRY VALDEZ                                    Appellant

ARMANDO TREVINO                                 Attorney for Appellant
SBN 20211100
1519 Washington, Suite One
Laredo, Texas 78040
Tel: (956) 726-1638
Email: am1andotrevinolawC(ilhotmail.com


BRUCE ROBERTSON, JR.                            Appellee

BRUCE ROBERTSON, JR.                            Attorney Pro Se
SBN 17078000
8100 Broadway, Suite 102
San Antonio, Texas 78209
Tel: (210) 225-4001
Fax: (210) 227-2417


CLEMENS & SPENCER                               Attorneys for Appellee
GEORGE H. SPENCER, JR.
SBN 18821001
112 E. Pecan, Suite 1300
San Antonio, Texas 78205
Tel: (210) 227-7121
Fax: (210) 227-0732




                                          iii
                                       INDEX OF AUTHORITIES

                                                                                                         Page(s)

         Cases

Allen v. Nesmith, .................................................................................. .    15
525 S.W.2d 963 (Tex. App. - Houston [1 st Dist.] 1975
writ refd n.r.e. 531 S.W.2d 330 (Tex. 1975)

Bank of Tex. V. Mexia, ........................................................ .                         6
          rd
135 S.W. 3 356,362 (Tex. App. - Dallas 2004, pet. denied)

Boyles v. Gresham, ............................................................ ..                        15
263 S.W.2d 935 (Tex. 1954)

Brooks v. Northglen Ass'n, ................................................... .                          12
141 S.W. 3rd 138 (Tex. 2004)

Cooper v. Texas Gulf Indus., ................................................. ,                          6, 7,
                                                                                                          10. 12
513 S.W.2d 200 (Tex. 1947)

Cox v. Johnson, ..................................................................                        7
638 S.W.2d 867 (Tex. 1982)

Jones v. LaFargue, ........................................................... ...                        10
758 S.W.2d 320 (Tex. App. - Houston [14th Dist.] 1988, no writ

Laros v. Hartman, ...............................................................                         6
260 S.W.2d 22 (Tex. 1947)

Long v. Thomason, .............................................................                           6
202 S.W.2d 212 (Tex. 1947)

Longoria v. Exxon Mobil Corp., ..............................................                             8, 12
255 S.W. 3rd 174 (Tex. App. - San Antonio 2008, pet. denied)

Paradigm Oil, Inc. v. Retamco Operators, Inc., .............................                              8
372 S.W. 3rd 177 (Tex. 2012)

                                                           iv
                                INDEX OF AUTHORITIES

                                                                                        Page(s)

       Cases

Pledger v. SchoeUkopf, .........................................................         8
762 S.W.2d 145 (Tex. 1988)

Pulte v. Gregory, ................................................................       10
629 S.W.2d 919 (Tex. 1982)

Schott v. Oppenheimer, ..... ..... ......... ..................... ... ..............    8
344 S.W.2d 250 (Tex. App. - San Antonio 1861, writ refd n.r.e.)

Simpson v. Afton Oaks Civic Club, Inc., ....................................             8
145 S.W. 3rd 169 (Tex. 2004)

Triestman v. Kilgore, ............................................................       15
838 S.W.2d 547 (Tex. 1992)

In re Estate of Wilson, ..........................................................       6
252 S.W. 3rd 708, 712 (Tex. App. - Texarkana 2008, no pet.)

Wojcik v. Wesolick, 97 S.W. 3rd 335 (Tex. App. - Houston [l4th Dist.]                    6, 7
2003, no pet.


       Statutes and Rules

Probate Code
      §3(r) ................................................................. .......    3, 6,
                                                                                         10, 14
       §10 ........................................................................      3,6
       §33 .................. .......................................................    5,7
       §59 .........................................................................     6




                                                 v
                                  INDEX OF AUTHORITIES

                                                                                                 Page(s)

       Statutes and Rules


Rules of Civil Procedure
      39 ..................................................................... ......             3, 5,
                                                                                                  6,7,9
                                                                                                  10-13
       41 ....................................................................... ...             8, 12
       93.2 and 93.4 . ... ... ... ........... .......... ..... ....... ....... ............ .    8




                                                     vi
                                                             TABLE OF CONTENTS

                                                                                                                                                          Page(s)

Title Page. . . . . . . . .... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ...     11


Identity of Parties and Counsel ................................................                                                                           111


Index of Authorities .............................................................                                                                         IV


Table of Contents ................................................................                                                                         VB


Statement of the Case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .......                     1

Statement of Facts ...............................................................                                                                         1

Issues Presented .................................................................                                                                         5

Summary of the Argument .....................................................                                                                              6

Argument

             First Issue. . . . . . . . . . . .... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..    7
             The Trial Court erred when it dismissed the application
             of JERRY VALDEZ to admit the Will of MARTHA
             JANE VALDEZ into probate.

             Second Issue .............................................................                                                                    13
             BRUCE ROBERTSON, JR. does not have standing to
             contest the application to admit the 1997 Will into
             probate.

             Third Issue ................................................................                                                                  14
             The Trial Court should have admitted the Will of
             MARTHA JANE VALDEZ because it met the
             requirements of Probate Code §59 for a self-proving Will
             and the Will was not being contested by anyone who had
             standing to contest the Will.



                                                                                      vii
                                                     TABLE OF CONTENTS

                                                                                                                                      Page(s)

Prayer ............................................................. ................                                                  15

Certificate of Service ...........................................................                                                     16

Certificate of Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . .    17

Appendix




                                                                          viii
                          STATEMENT OF FACTS

      This case pertains to the probate of the estate of MARTHA JANE VALDEZ,

who died on September 30,2008, at the age of98 and was survived by 12 children.

                   DOROTHY MELLO's WILL CONTEST

      On October 10, 2008, Appellant JERRY VALDEZ filed an application to

probate the February 22, 1997, self-proving Last Will and Testament of MARTHA

JANE and to be appointed Independent Executor of the Will (CR 36, App. Exh. K).

VALDEZ is the principal beneficiary of MARTHA JANE's estate under the Will.

DOROTHY H. MELLO, one of the surviving children, filed a contest to the Will

through her then attorney Appellee BRUCE ROBERTSON, JR (App. Exh. K). A

jury trial was held, at which DOROTHY, her sisters ANGIE CONTRERAS, and

ESTELLA PENA, testified, as well as DEBBIE ZAMARRIPA, and GERALDINE

SMITH, grandchildren of MARTHA JANE. Also present at the trial were OLIVIA

VALDEZ, JESSE VALDEZ, JULIO VALDEZ and GEORGE VALDEZ, other

children of MARTHA JANE (App. Exh. K). The jury returned a verdict sustaining

DOROTHY H. MELLO's will contest, and JERRY VALDEZ appealed to the

Fourth Court of Appeals in Cause No. 04-13-00854-CV. While the appeal was

pending, DOROTHY H. MELLO discharged ROBERTSON and withdrew her

contest to the Will. The Court of Appeals, after noting there was no opposition to

the dismissal of DOROTHY's will contest dismissed the appeal (App. Exh. K).


                                        1
                     ROBERTSON's WILL CONTEST

      Appellee ROBERTSON filed a contest to the Will and to the appointment of

VALDEZ as Independent Executor (CR 42, App. Exh. B), saying that he had

standing through a judgment he had obtained against MARTHA JANE's estate on

December 23, 2009, in Cause No. 2007-PC-2303, Estate of MARTHA JANE

VALDEZ, An Incapacitated Person, in Probate Court Number Two of Bexar

County, Texas.

      VALDEZ objected to the contest, pointing out that the December 23, 2009,

was on appeal in the Fourteenth Court of Appeals under Cause No. 14-10-00323-

CV and was not final. The Fourteenth Court of Appeals set aside the December 23,

2009, judgment and remanded the case for ROBERTSON to prove what attorney's

fees, if any, he was owed by MARTHA JANE's estate (CR 79, App. Exh.         10.
Judge HUTCHISON entered an order that ROBERTSON had standing to contest

the Will (App. Exh. F). On June 19, 2012, a final judgment was entered denying

ROBERTSON's claim against the guardianship estate (CR 73, App. Exh. G), and

ROBERTSON did not appeal.

      ROBERTSON made a second attempt to obtain standing to contest the Will

by filing a claim against Decedent's estate. The court-appointed temporary

administrator denied the claim (App. Exh. G) and ROBERTSON then filed suit

against the court-appointed administrator even though ROBERTSON, who is


                                       2
board-certified and has vast experience in probate matters, knew that the court-

appointed administrator was protected by statutory immunity. The administrator

waived compensation and withdrew from the case. In spite of all of the above

Judge HUTCHISON continues to maintain that ROBERTSON has standing to

contest the Will and to object to the appointment of VALDEZ as Independent

Executor.

                    DISMISSAL OF THE APPLICATION

      ROBERTSON wrote to the Trial Court and asked that the heirs of

MARTHA JANE who had not been joined be made parties to the probate of the

estate but did not file a plea in abatement. The Trial Court agreed and, ostensibly

acting under the authority of Rule 39 Tex. R. Civ. Proc. Ann., ordered VALDEZ to

join as parties all heirs of MARTHA JANE (CR 45, App. Exh. C). VALDEZ

responded, saying that all of the heirs of MARTHA JANE were already parties

pursuant to §§3(r), 10, 37 and 38 of the Probate Code and that he had already

notified all of the living children of MARTHA JANE of his application to probate

the estate and to admit the February 22, 1997, self-proving will into probate (CR

63, App. Exh. D). The Trial Court disagreed with the response of VALDEZ and

dismissed the application to probate the 1997 Will on May 21,2014 (CR 79, App.

Exh. E).




                                         3
                    FAILURE TO APPROVE THE WILL

      VALDEZ filed pleadings asking Judge HUTCHISON to admit the Will into

probate, pointing out (l) that the Will met the requirements of Section 59 of the

Probate Code for a self-proving Will, (2) none of the heirs of MARTHA JANE

were contesting the Will and had even waived their rights to contest the Will, and

(3) ROBERTSON did not have standing to contest the Will (CR 63,69). The Trial

Court refused the request by VALDEZ (CR 79, App. Exh. K).




                                        4
                      ISSUES PRESENTED FOR REVIEW

      First Issue: The Trial Judge erred when he held that he had authority under

Rule 39 of the Texas Rules of Civil Procedure to dismiss the application to probate

the Will because Appellant had failed to join all of the heirs of MARTHA JANE

VALDEZ as parties to the application. This case is governed by the Probate Code

and under the unambiguous language of Tex. Prob. Code Ann §33, it was not

necessary to join all heirs of the Decedent.

      Second Issue: BRUCE ROBERTSON, JR. does not have standing to contest

the application to admit the 1997 Will into probate.

      Third Issue: The Trial Court should have admitted the Will of MARTHA

JANE VALDEZ into probate because it met the requirements of Probate Code §59

for a self-proving will and the will was not being contested by anyone who had

standing to contest the will.




                                           5
                      SUMMARY OF THE ARGUMENT

      The Trial Court erred in dismissing the suit, which is a probate proceeding

governed by Section 33(a) of the Probate Code and not by Rule 39 of the Texas

Rules of Civil Procedure, and even then Rule 39(b) authorized the Court to retain

jurisdiction of the case and to enter judgment as to the persons who were parties to

the suit. See Wojcik v. Wesolick, 97 S.W. 3rd 335, 337-338 (Tex. App. - Houston

[14 th Dist.] 2003, no pet.) in which the Court held that the Probate Code did not

require the joinder of all interested parties in will contests, and Rule 39 of the

Texas Rules of Civil Procedure on joinder of parties needed for just adjudication

did not apply because it conflicted with the unambiguous language of the Probate

Code. See also In re Estate of Wilson, 252 S.W. 3rd 708, 712 (Tex. App. -

Texarkana 2008, no pet.); Bank of Tex. v. Mexia, 135 S.W. 3rd 356, 362 (Tex.

App. - Dallas 2004, pet. denied); Cooper v. Texas Gulf Indus., 513 S.W.2d 200,

203 (Tex. 1947).

      Appellee does not have standing to contest the Will. He is not an heir of

Decedent, nor is he a confirmed creditor, therefore he does not meet the definition

of an interest person as set out in Section 3(r) of the Probate Code nor does he meet

the requirements of a contestant pursuant to Section 10 of the Probate Code as to

persons entitled to contest probate proceedings. See Laros v. Hartman, 260 S.W.
2d 592,595 (Tex. 1953); Long v. Thomason, 202 S.W.2d 212,215 (Tex. 1947).


                                          6
      The Trial Court had a ministerial duty to admit the 1997 Will into probate

because (1) it met the requirements for a self-proving will and (2) no interested

person was contesting the Will. See Probate Code §§10 and 59.

                                   ARGUMENT

      First Issue: The Trial Judge erred when he held that he had authority under

Rule 39 of the Texas Rules of Civil Procedure to dismiss the application to probate

the Will because Appellant had failed to join all of the heirs of MARTHA JANE

VALDEZ as parties to the application. This case is governed by the Probate Code

and under the unambiguous language of Tex. Prob. Code Ann §33(a), it was not

necessary to join all heirs of the Decedent as parties.

                              Argument and Authorities

      The Trial Judge erred when he held that Rule 39 of the Texas Rules of Civil

Procedure Annotated authorized him to dismiss the application of Appellant to

probate the Will (CR 45, 75, 79). This is a probate case and Article 33(a) of the

Probate Code trumps Rule 39 Tex. R. Civ. Proc. because the unambiguous

language of Tex. Prob. Code Ann. says it is not necessary to join any person as a

party or give notice of probate proceedings unless the Texas Probate Code

expressly so provides, and no provision of the Texas Probate Code expressly

provides that will contestants must join or give notice to all will beneficiaries or

any other parties. See Rule 39 Tex. R. Civ. Proc.; Art. 33(a) Texas Probate Code;


                                           7
                                 rd
Wojcik v. Wesolick, 97 S.W. 3 335 (Tex. App. - Houston [14th Dist.] 2003, no

pet.). See also Cooper v. Texas Gulf Indus., 513 S.W.2d 200, 203 (Tex. 1947);

Cox v. Johnson, 638 S.W.2d 867, 868 (Tex. 1982); Simpson v. Afton Oaks Civic

Club, Inc., 145 S.W. 3rd 169, 170 (Tex. 2004).

                            PRECEDENTIAL VALUE

      A panel adjudicating a case is bound by the precedent set in a prior opinion

unless the prior opinion has been overruled by the Texas Supreme Court or by an

en banc opinion of the same court of appeals. See Paradigm Oil, Inc. v. Retamco

Operators, Inc., 372 S.W. 3rd 177, 185 (Tex. 2012). A fortiori, Trial Judges,

attorneys and litigants are required to abide by the decisions of the Fourth Court of

Appeals in cases tried within the Fourth Court of Appeals District. See Longoria v.

Exxon Mobil Corp., 255 S.W. 3rd 174, 180 (Tex. App. - San Antonio 2008, pet.

denied); Schott v. Oppenheimer, 344 S.W.2d 250, 251 (Tex. App. - San Antonio

1961, writ ref'd n.r.e.) (defining persons who are interested in an estate as heirs).

                                No Plea In Abatement

      Assuming arguendo that Appellee ROBERTSON had standing, he failed to

file a plea in abatement. When a party complains that there has been a misjoinder

of parties such as the failure to join an indispensable party, a verified plea in

abatement must be filed. See Rules 41, 93.2, 93.4 of the Texas Rules of Civil

Procedure; Pledger v. Schoellkopf, 762 S.W.2d 145, 146 (Tex. 1988).


                                           8
      When VALDEZ filed his second application to admit the 1997 Will into

probate, ROBERTSON filed his amended contest of the Will and asked the Court

to order VALDEZ to join all the heirs of MARTHA JANE as parties (CR 42). The

Court agreed and entered an order saying that it was acting under the authority of

Rule 39 of the Texas Rules of Civil Procedure and ordered Appellant to join all of

the heirs of MARTHA JANE as parties (CR 45, App. Exh. C). VALDEZ

responded by saying: (l) all of the heirs of MARTHA JANE were already parties

by virtue of Sections 3(4), 10,37 and 38 of the Probate Code; (2) he had on various

occasions served all of the living children of MARTHA JANE with a copy of the

1997 Will and of his application to probate the Will; (3) DOROTHY H. MELLO

had filed a contest to the Will and had appeared at a jury trial with several of her

siblings in support of the Will Contest but had subsequently withdrawn her contest

to the Will and the Court of Appeals, noting there was no opposition, had

dismissed the contest to the Will (App. Exh. 1entitled to an equal share of the estate under Section 38 of the Probate Code. An

allegation of a Constitutional violation is reviewed from a Constitutional

perspective and not through an abuse of discretion standard.

                                     RULE 39

      Neither the Rules of Civil Procedure nor the Probate Code allow a Trial

Court to dismiss the application to probate the Will upon the Trial Court's whim or

fancy, and the Court misapplied Rule 39 when it dismissed the application of

VALDEZ. It is not necessary that all of the heirs of MARTHA JANE be made

parties. See Cooper v. Texas Gulf Indus., 513 S.W.2d 200, 203 (Tex. 1974); PuIte

v. Gregory, 629 S.W.2d 919, 920 (Tex. 1982); Jones v. La Fargue, 758 S.W.2d
320, 324 (Tex. App. - Houston [14th Dist.] 1988, no writ).

      There are several equally valid reasons that prove the Trial Court committed

reversible error when it dismissed the lawsuit:

      Reason No.1: The dismissal violated Article 1, Section 13 and 19 of the

Texas Constitution by denying to JERRY VALDEZ and his siblings open access to

a Texas Court and by denying them due process of law in denying them this right

to whatever property they are entitled to receive from Decedent's Estate.

      Reason No.2: All of the heirs of MARTHA JANE were already parties as a

matter oflaw pursuant to §3(r) of the Probate Code.




                                         10
         Reason No.3: All of the children of MARTHA JANE named in the Will

were already parties as a matter of law under §37 of the Probate Code if the Will is

valid.

         Reason No.4: All of the heirs of MARTHA JANE are parties as a matter of

law pursuant to §38 of the Probate Code if it is determined that MARTHA JANE

died intestate.

         Reason No.5: DOROTHY H. MELLO and all of the other children of

MARTHA JANE who have made an appearance whether at the original will

contest of DOROTHY H. MELLO or at any other time are already parties.

         Reason No.6: All of the children of MARTHA JANE who have been served

with a notice of the will contest by JERRY VALDEZ are already parties.

         Reason No.7: The Trial Court violated and ignored Rule 39(a) of the Texas

Rules of Civil Procedure that says in relevant part: "If (a person to be joined has

not been joined) the court shall order that he be made a party." The language is

clear, unambiguous, and places the burden on the Trial Court to order the joinder.

All it would have taken was an order signed by the Trial Court - which already had

the names and addresses of all the children of decedent - to enter an order saying

that they were now joined as parties and for the Clerk of the Probate Court to serve

each of them with a copy of the order. There is nothing in §39(a) which says that

the court shall order the plaintiff, the applicant, or any contestant to join all the


                                         11
other children of Decedent as parties. See Rule 39(a) Tex. R. Civ. Proc.; Rule 41

Tex. R. Civ. Proc. ("Misjoinder of parties is not ground for dismissal of an

action"); Brooks v. Northglen Ass'n, 141 S.W. 3rd 158, 162 (Tex. 2004); Cooper v.

Texas Gulf Indus., 513 S.W.2d 200, 204 (Tex. 1974); Longoria v. Exxon Mobil

Corp., 255 S.W. 3rd 174, 180 (Tex. App. - San Antonio 2008, pet. denied).

      Reason No.8: Whether from lack of interest, desire to avoid litigation, ill

health, penury, or agreement to have the will probated, no child of MARTHA

JANE is contesting the Will.

      Reason No.9: Instead of dismissing the suit, the Trial Court should have

honored and abided by the spirit, letter and intent of Rules 39(b) and 41 of the

Texas Rules of Civil Procedure and should have pursued the resolution of

VALDEZ to admit the Will into probate. Instead of dismissing the suit the Trial

Court should have determined in equity and good conscience to proceed among the

parties already before it. See Brooks, Cooper, and Longoria, supra.

      The Court of Appeals should set aside the order of dismissal and remand the

case for further proceedings to determine the validity of the Will and to probate

Decedent's Estate and settle the estate.

                       Conclusion As To Issue Number One

      The Trial Judge in this case is the Honorable JOHN A. HUTCHISON, III, a

former statutory probate judge with expertise in Texas probate law who knew, or


                                           12
by the exercise of reasonable diligence should have known, that Section 33 of the

Probate Code trumps Rule 39 of the Texas Rules of Civil Procedure, and that

Section 33 in combination with Rule 39(b) did not allow him to dismiss the

application to probate the estate or the admission of the 1997 Will but instead

authorized him to proceed as to the parties already joined.

      Second Issue: BRUCE ROBERTSON, JR. does not have standing to

contest the application to admit the 1997 Will into probate.

                             Argument and Authorities

      Appellee BRUCE ROBERTSON, JR. contested the application to admit the

1997 Will and to be appointed Independent executor filed by JERRY VALDEZ;

ROBERTSON claimed he had standing because of a judgment entered in his favor

and against the guardianship estate of MARTHA JANE VALDEZ on December

23,2009, in Probate Court Number Two of Bexar County.

      VALDEZ responded that the judgment was on appeal and was not final. For

legally unsound and unfathomable reasons, the Trial Court held that ROBERTSON

had standing. The December 23, 2009, was set aside by the 14th Court of Appeals

under Cause No. 10-14-00323-CV, and the case was remanded for ROBERTSON

to prove what fees and expenses, if any, he was owed by the Guardianship Estate.

Probate Court Number Two held evidentiary hearings and held that ROBERTSON

did not have a valid claim against the Guardianship Estate (CR 73, App. Exh. G).


                                         13
ROBERTSON then filed a claim against Decedent's Estate, which was rejected by

the court-appointed Temporary Administrator. ROBERTSON has repeatedly filed

specious, spurious, bad-faith pleadings that his contract to represent MELLO in her

application for appointment as guardian of MARTHA JANE was also a contract

authorizing ROBERTSON to represent MARTHA JANE. NO jurisconsult,

reasonable and competent attorney, Court or Justice - nay, not even a first-year law

student - would agree with Appellee that his contract to represent MELLO was

tantamount to a contract to represent the estate of MARTHA JANE VALDEZ.

      The Trial Court obdurately and unreasonably refused to set aside its order

that ROBERTSON had standing to contest the Will. Au contraire, the evidence is

clear and the proof is ineluctable that ROBERTSON was not a contestant but was a

mere interloper. See Sections 3(r) and 10 of the Probate Code; Womble v. Atkins,

331 S.W.2d 294,297-98 (Tex. 1960); Logan v. Thomason, 202 S.W.2d 212,215

(Tex. 1947) (One who claims a pecuniary interest that will not be affected by the

probate or defeat of a will, is not a "person interested" in an estate).

      Third Issue: The Trial Court had a ministerial duty to admit the 1997 Will

into probate because the Will met the requirements of Section 59 of the Probate

Code and there was no valid contest to the admission of the Will.




                                           14
                             Argument and Authorities

      JERRY VALDEZ applied to have the 1997 Will of MARTHA JANE

VALDEZ admitted into probate (CR 16, App. Exh. K). The Will meets the

requirements of a self-proving Will. See §59 of the Probate Code; Boyles v.

Gresham, 263 S.W.2d 935, 939 (Tex. 1954); Triestman v. Kilgore, 838 S.W.2d
547, 547 (Tex. 1992); Allen v. Nesmith, 525 S.W.2d 943, 945 (Tex. App. -

Houston [1 st Dist.] 1975) writ ref'd n.r.e. 531 S.W.2d 330 (Tex. 1975) (Purpose of

the attestation clause, considering the evidence in favor of the proponent). No

person interested in Decedent's Estate filed a contest to the Will after VALDEZ

submitted his second application to probate the Will and the Trial Court had a

ministerial duty to admit the Will into probate.

                                     PRAYER

      Premises Considered, Appellant JERRY VALDEZ prays:

      1.     That the May 21,2014, order dismissing his application to probate the

Will be set aside and the case be remanded to the Trial Court for further

proceedings, with costs of the appeal assessed against Appellee BRUCE

ROBERTSON, JR.;

      2.     That the order holding that Appellee has standing to contest the Will

and the appointment of JERRY VALDEZ as Independent Executor be set aside

and held for naught;


                                          15
      3.       That the 1997 Will be admitted into probate; and

      4.       That the Court of Appeals enter such other orders as may be

appropriate.

                                               Respectfully submitted,
                                                                       /


                                                             /.
                                                    .
                                                        ,i     !!  ~
                                                                       '




                                               ARMANDO TREVINO'
                                               State Bar No. 20211100
                                               1519 Washington St., Suite One
                                               Laredo, Texas 7804Q-0544
                                               Tel: (956) 726-1638
                                               Fax: (956) 726-2034
                                               Email: annandotrevinolaw@hotmail.com
                                               Attorney for Appellant


                           CERTIFICATE OF SERVICE

      A true copy of the above document was served on the _ _ day of March,

2015, on BRUCE ROBERTSON, JR., 8100 Broadway, Suite 102, San Antonio,

Texas 78209; and on GEORGE H. SPENCER, JR., GEORGE H. SPENCER, JR.,

112 E. Pecan, Suite 1300, San Antonio, Texas 78205.

                                                                           /   '
                                                             , I


                                               ARMANDO TREVINO




                                          16
                        CERTIFICATE OF COMPLIANCE

         Relying on the word count function in the word processing software used to

produce this document, I certify that the number of words in this Petition

(excluding any caption, identity of parties and counsel, statement regarding oral

argument, table of contents, index of authorities, statement of the case, statement

of issues presented, statement of jurisdiction, statement of procedural history,

signature, proof of service, certification, certificate of compliance and appendix) is

2,504.


                                                  ,   ;
                                                               /          ,c//


                                               ARMANDO TREVI~97
                                                                   /'




                                          17
                 CAUSE NO. Ol-14-000563-CV
                IN THE COURT OF APPEALS
            FIRST COURT OF APPEALS DISTRICT
                     HOUSTON, TEXAS




JERRY VALDEZ,
    Appellant

vs.

BRUCE ROBERTSON, JR.,
    Appellee




                        APPENDIX
                 LIST OF EXHIBITS IN THE APPENDIX

EXHIBIT                 DESCRIPTION
   A.                   Amended Application To Probate Will
   B.                   ROBERTSON's Amended Will Contest
   C.                   Order To Join All Heirs As Parties
   D.                   Response To Order To Join All Heirs
   E.                   May 21,2014, Order of Dismissal
   F.                   Approval of ROBERTSON's Standing As Contestant
   G.                   June 20, 2011, Denial Of ROBERTSON's Claim
   H.                   Rejection of ROBERTSON's Claim
   I.                   Rule 39, Texas Rule of Civil Procedure
   J.                   Art. 33, Probate Code
   K.                   Affidavit of Appellant JERRY VALDEZ
   L.                   Excerpts from July 22, 2013, Reporter's Record


                      VERIFICATION OF EXHIBITS
STATE OF TEXAS          §
COUNTY OF BEXAR         §
       My name is ARMANDO TREVINO. I am the attorney for Appellant
JERRY VALDEZ. I hereby verify that each of the above Exhibits is an original or
a true copy of the original of a record in this cause.



                                          ARMANDO TREVrno--°'" --
                                                                       II,
        SUBSCRIBED AND SWORN to before me on this the        .   1.<    day of March,
2015.


                                          Notary, ublic
                                          State fTexas
            Exhibit A

Amended Application To Probate Will
                                                     CAUSE NO. 2008-PC-3026
                                                                                             'TV
                                                                                               ~,
                                                                                                 " J P 4:
                                                                                            ':;:1(1)
                                                                                                                 I



 ESTATE OF                                                                    IN PROBATE C9pRT ' . Ti:OFF
                                                                                            V'._                     •   t COUR
                                                                                         t;::-'.'                    .;~·. TEXt
 MARTHA JANE VALDEZ,                                                               NUMBERt>~ .
                                                                                                           ._-       ~~! ;--




 DECEASED                                                               BEXAR COUNTY, TEXAS


            SECOND AMENDED APPLICATION TO PROBATE 1997 WILL

 TO THE HONORABLE JUDGE OF SAID COURT:

             Comes Now JERRY VALDEZ and files this Second Amended Application

 to probate the self-proving February 22, 1997, Last Will and Testament of

 MARTHA JANE VALDEZ. In support thereof Applicant shows:

             1.          This amended application takes the place of the original and

 previously amended applications. Rules 63,64 and 65 Tex. R. Civ. Proc.

             2.          Applicant asks the Court, pursuant to Rule 201 Tex. R. Ev., to take

judicial notice of the following:

                        a.          The self-proving February 22, 1997, Last Will and Testament

of MARTHA JANE VALDEZ, that is on file in the records of this Cause.

                        b.          DOROTHY H. MELLO - and only DOROTHY H. MELLO -

filed a contest to the 1997 Will but later withdrew the contest to the Will and the

Fourth Court of Appeals issued its mandate in Cause No. 04-10-00417-CV




                                                                                                       1
112010. MJV, ESTATE, SECOND AMENDED APPUCAnON TO PROBATE 1997 Will
  approving the withdrawal of the contest of the Will. A copy of the August 11,

 2010, Mandamus Opinion and mandate are on file in the records of this cause.

                          c.          The June 9, 2010, Settlement Agreement between DOROTHY

 H. :MELLO and JERRY VALDEZ.

             3.           Applicant JERRY VALDEZ is an individual interested in this Estate.

 He resides at 3315 Buena Vista, San Antonio, Texas. The Will being offered for

 probate names JERRY VALDEZ as the Independent Executor and his wife MARY

 ALICE VALDEZ as the Alternate Independent Executor.                              MARY ALICE

 VALDEZ resides at 9126 Summer Wind, San Antonio, Texas.

             4.          The Decedent is MARTHA JANE VALDEZ, who was 98 years old

when she died on September 30, 2008, while residing at 158 N. San Horacio, San

Antonio, Texas.

             5.          This Court has jurisdiction and venue because Decedent was

domiciled in and had a fixed place of residence in this County at the time of her

death.

            6.           At the time of her death Decedent owned:

                         a.          Property One - 3307 Buena Vista S1., Lots 17 and 18 Block 4,
                                     New City Block 3040~ WEST IDGHLANDS,. City of San
                                     Antonio, Bexar County, Texas, accor                                      Antonio, Bexar County, Texas, accordinE to plat recorded in
                                      VolllIU-e  3()8~ Pa&! 276, Deed and Plat Records of Bexar
                                      County, Texas.

                          c.         Property Three - 3600 W. Commerc~ Lots 8,. 9,. 10,. 11,. Block
                                     79, New City Block 3675, Lakeview Edition, situated within
                                     the cQrporate limits of the City of San 4PioniO,. Bexar County,.
                                     Texas according to plat thereof recorded in VDlume 105, P. 190
                                     of the Bexar County Deed and Plat Records.

                         d.          Property Four - Lot 2, HIDDEN OAKS ESTATES
                                     SUBDIVISION, UNIT ONE,. A PLANNED UNIT
                                     DEVELOPMENT, situated in Bexar County, Texas, according
                                     to plat thereof recorded in Volume 9528,. Page 178-186,. Deed
                                     and Plat Records of Bexar County, Texas.

                         e.          Personal Property consisting of jewelry,. clothing,. furniture and
                                     cash with a total approximate value of$15,000.00.

             7.          INFORMATION REGARDING THE 1997 WILL.

                         a.          The February 22, 1997, Will is on file in the records of this

 cause and was never revoked.

                         b.          The subscribing witnesses to the Will and their present address

IS:

                                    (1)         ERNEST GUAJARDO
                                                3722 W. Houston
                                                San Antonio, Texas 78207

                                    (2)         JOSE LUIS ADAME (Deceased}, whose address was
                                                3314 Buena Vista St.
                                                San Antonio, Texas 78207 when he witnessed the Will

            8.          No child was born to or adopted by Decedent after she executed the

1997 Will.
3
lU010. MJV. ESTATE. SECOND AMENDED APPUCATION TO PROBATE 1997 Will
              9.          Decedent was never divorced and was a widow at the time of her

 death. Her husband, JULIO VALDEZ, died on October 28, 1979.

              10.        A necessity exists for administration of this estate. There are existing

 claims for and against the estate.

              11.        The Will names Applicant as Independent Executor to serve without

 bond. Applicant is not disqualified by law from serving in such capacity or from

 accepting Letters Testamentary. Applicant is entitled to such Letters.

             12.         No state, government agency or charitable organization is named as a

 devisee in the Will.

             13.         The Vfill is self-proving under Sections 59 and 84(a) of the Probate

Code. See Boyles v. Gresham, 263 S.W.2d 935, 939 (Tex. 1954) (a properly

executed will should be admitted to probate); Wick v. Fleming, 652 S.W.2d 353,

354-55 (Tex. 1983) (proper attestation by two qualified witnesses validates an the

otherwise properly executed will and eliminates the necessity for the testimony of

the subscribing witnesses when the will is offered for probate).

             14.        The following persons were previously given notice pursuant to

Section 28 of the Probate Code:

                        a.          MARTHA JANE BURROW, a daughter, who resides at 254
                                    Banbridge, San Antonio, Texas 78223.

                        b.          ANGIE CONTRERAS, a daughter, who resides at 6815
                                    Woodflame, San Antonio, Texas 78227.


                                                                                               4
112010, MJV, ESTATE, SECOND AMENDED APPUCATION TO PROBATE 1997 W1U
                          c.           OLIVIA HERNANDEZ, a daughter, who resides at 1427
                                       Steves, San Antonio, Texas 78210.

                          d.          DOROTHY H. MELLO, a daughter, who resides at 158 N. San
                                      Horacio, San Antonio, Texas 78237.

                          e.          ESTELLA V. PENA, a daughter, who resides at 111 Dokes,
                                      San Antonio, Texas 78228.

                          f.          GABINO VALDEZ, a son, who resides at 12023 Piney Bend
                                      Dr., Tomball, Texas 77375-7578.

                          g.          GEORGE VALDEZ, a son, who resides at 8011 Pistol Ln., San
                                      Antonio, Texas 78227.

                         h.           JESSE VALDEZ, a son who resides at 3303 Buena Vista St.,
                                      San Antonio, Texas 78207.

                         1.          JULIO H. VALDEZ, a son, who resides at 4927 Witt, San
                                     Antonio, Texas 78228.

                         J.          EVA VASQUEZ, a daughter, who resides at 5116 Stacy Lane,
                                     Oklahoma City, Oklahoma 73150.

             15.         The admission of the 1997 Will to probate is not contested or subject

to contest, therefore the Court is requested to admit the Will to probate promptly.

Any contest as to the suitability of JERRY VALDEZ for appointment or

Independent Executor, if deemed necessary, should be set for a separate hearing

pursuant to Sections 78 and 88 of the Probate Code.

             16.         PRAYER. Premises Considered, Applicant prays:

                         a.          That the application be set for a hearing;

                        b.           That after said hearing the Will be admitted to probate;


                                                                                                5
112010, MJV, ESTATE, SECOND AMENDED APPLICATION TO PROBATE 1997 WIU
                         c.          That Applicant be appointed as Independent Executor; and

                         d.         That the Court enter such other orders as may be appropriate,

 including the settling of this motion within 30 days and not on February 11, 2011,

as previously announced by the Court.

                                                                     Respectfully submitted,



                                                                     45l::i /iii2>-
                                                                     ARMANDO TREVINO
                                                                     State Bar No. 20211100
                                                                     1519 Washington St., Suite One
                                                                     P.O. Box 544
                                                                     Laredo, Texas 78040-0544
                                                                     Tel: (956) 726-1638
                                                                     Fax: (956) 726-2034
                                                                     Attorney for Applicant
                                                                     JERRY VALDEZ




                                                                                                      6
112010. MJV, ESTATE, SECOND AMENDED APPUCATION TO PROBATE 1997 WlU
                                                                VERIFICATION


              My name is JERRY VALDEZ and I am the Applicant in this case. All of

 the facts stated in the foregoing Application are true and correct.




 STATE OF TEXAS  §
                 §
 COUNTY OF BEXAR §

                                                                                                    -1J
             SUBSCRIBED AND SWORN to before me on the ,/.s aay of November,

2010.




                                                                       ~~Rdff~
                                                                       Nota PublIc
                                                                       State of Texas


                                                                               \\"""tt,
                                                                           .$'~W~~.'~f~'"         LAURIE R, ALLEN
                                                                           ty           ":"'§Notary Public, State of Texas
                                                                           \'i"         "~.?  My Commission Expires
                                                                            -"',f,f,f,:,~~~""     October 29, 2013




                                                                                                                             7
112010, MJV, ESTATE, SECOND AMENDED APPUCATION TO PROBATE 1997 WILL
          Exhibit B

ROBERTSON's Amended Will Contest
    .,:;
"




                                                                                                      PILED
                                                   NO. 2008-PC-3026                          l~~ HATin~S ~R8~AJE


            IN THE ESTATE OF                                                    INTHElRb~~Cb~f4
                                                                                                ~kRARD RICKHOff
           MARTHA JANE VALDEZ,
                                                                                            ~Gl.£Rii.PR08ArE COURTS
                                                                                NUMBE ~ COUNTY. TEXAS
           DECEASED                                                             BEXAR ~l>-iOOrf--::-
                                                                                                  · ==r-:'::Il'IDXAS=--~-
                . AMENDED OPPOSITION AND CONTEST TO PROBATE OF PURPORTED
                   WILL AND APPLICATION TO APPOINT INDEPENDENT EXECUTOR

           TO THE HONORABLE JUDGE OF SAID COURT:

                   Now comes BRUCE ROBERTSON, JR., a party interested in the Estate of MARTHA JANE

           V ALDEZ, Deceased, for the purpose of opposing the application to probate a will and to be

           appointed Independent Executor filed herein by JERRY VALDEZ, said purported will being dated

           February 22, 1997, and in support thereof would show the Court the following:

                   1.     The allegations in the application to probate the purported will ofMartha Jane Valdez

           which set forth:

                          a.      The Decedent's name, age, and domicile;

                          b.      the facts, date, and place of the Decedent's death; and

                          c.     the facts showing jurisdiction and venue, are admitted.

                  2.      Except in the matters admitted above, Bruce Robertson, Jr. denies generally the

           allegations contained in the Proponent's Application for Probate and to be appointed Independent

           Executor and demands strict proof thereof by a preponderance of the believable evidence.

                  3.      The instrument dated February 22,1997 purporting to be the will of Martha Jane

           Valdez, deceased, is not a lawful and valid will of the Decedent and should not be admitted to

           probate because of the facts and matters stated below.
        4.      On the date of the alleged execution of the purponed will, the Decedent was not of

sound mind and lacked testamentary capacity.

        5.      The instrument dated February 22. 1997 was executed as a result of undue influence

exerted over the Decedent by Jerry Valdez.

        6.      The purported will was not executed by the Decedent with the present intent to create

a revocable disposition of her property to take effect after her death. In 1997 her mental incapacity

was such that she could not have formed testanlentary or donative intent or to be able to read and

understand the will.

        7.      The purported will was executed while the Decedent did not know or understand the

content of the instruments.

        8.      Jerry Valdez breached his fiduciary duties to decedent in connection with her

execution of the will and one deed executed at the same time.

        9.      Jerry Valdez is disqualified and unsuitable to be appointed Independent Executor.

A jury in the trespass to try title litigation in the decedent's guardianship found that Jerry Valdez and

his wife purloined about $8,400 from the Decedent's bank accounts and that he breached his

fiduciary duties to the incompetent decedent and defrauded her of her real properties.

        10.     Jerry Valdez has failed to join necessary parties and to obey the Court's ruling that

he do so.

        11.     Jerry Valdez is barred from prosecuting his application by res judicata and collateral

and judicial estoppel and the relevant statutes of limitation.

        WHEREFORE. Bruce Robertson, Jr. requests that upon hearing. this Court dismiss Jerry

Valdez' application for his failure to join necessary parties and that it deny probate of the purported

will of the Decedent dated February 22, 1997 and the appointment of Jerry Valdez as Independent
Executor; and that he recover his costs of court; and that he be granted such further reliefto which

he may be justly entitled.


                                                       Respectfully submitted,

                                                        4(~~~
                                                      BRUCE ROBERTSON, JR.
                                                      T.S.B.N. 17078000
                                                      8100 Broadway, Suite 102
                                                      San Antonio, Texas 78209
                                                      (210) 225-400 I Telephone
                                                      (210) 224-2417 Facsimile
                                                      Pro Se

                                       Certificate of Service

       I certify that a true copy of this pleading was served upon applicant's attorney of record in

accordance with the T.R.C.P. on this   JJ.::'day of July, 2013.

                                                      BRUCE ROBERTSON, JR.
          Exhibit C
Order To Join All Heirs As Parties
                                                          17138509830            ;2102242417                #   41




                                           NO. 200B-PC-3026

 INTBEESTATEOF                                                            IN THE PROBATE COURT
 MARTHA JANE VALDEZ,                                                      NUMBER ONE
 DECEASED                                                                 BEXAR COUNTY, TEXAS

                        ORDER BEOUlRING JOINDER OF TIm HElM
                      QF THE DECEDENT AS fARnE5 TO THIS CAVSI

         On Fobruary 9, 2012, this Court signed its order requiring Jerry Valdez, the applicant for the

probate oftM will of the decedent in this cause, to join as parties the heirs of the decedent. Jerry

Vald~ has refused     to comply with Court's order.

         On JWle 4, 2013, the Court set a bearing to be held on July 22. 2013 on a motion for

SU1lll1UllY judgment rued by Jerry Valdez to be followed by ajmy trial ofthc will contest. In said

order the Court stated that before the commencement ofthc trial Jerry Valdez shall have complied

with Court's original order ofFebtuary 9,2012. by joinin¥ the heirs of decedent as parties.

         Upon determining from Jerry Valdez' attorney of record that Jerry Valdez had not joined as

parties the heirs ofthc dcced.ent, the CoW't cancelled the scheduledjury trial tUld made the following

order:

         It is ORDERED by the Court that Jerry Valdez shall join as parties in this case all of the heirs

of the ~ent Martha. Jane Valdez within 30 days from the date of July 22.2013; and

         It is further ORDBRED that in the event Jerry Valdez fails to join as parties to this (lase the

heirs of Martha Jane Valdez. his application for probate of her will shall be dismissed.
                         -t-"-       /")       .- \
                           17138509830   ; 2102242417   #   5/




APPROVBD AS TO FORM:




ARMANDO TREVINO
T.S.B.N.20211100
1S19 Washington Street
Laredo, Texas 78042
(956) 726-1638 Te1ephono
(956) 726-2034 Facsimile
Attomcy for Jerry Valdez



BRUCB ROBERTSON. JR.
T.S.B.N. 17078000
8100 Broadway, Suite 102
San Antonio, Texas 78209
(210) 2254001 Telephone
(210) 224·2411 Facsimile
                                                            NO.200S-PC-3026

  IN RE: ESTATE OF                                                     §         IN PROBATE COURT
                                                                       §
  MARTHA JANE VALDEZ,                                                  §         NUMBER ONE OF
                                                                       §
  DECEASED                                                             §         BEXAR COUNTY, TEXAS


                                                          AMENDED ORDER

             Pursuant to Rule 39, Texas Rules of Civil Procedure, the Court hereby ORDERS that

  Applicant, Jerry Valdez, Proponent of the purported Will of Martha Jane Valdez, dated February

  22, 1997, join all the heirs at law of Martha Jane Valdez, the Decedent, that are not already

  parties, as parties to the Will Contest pending under the above cause nwnber.

            SIGNED ON TIDS THE                           9fltnA Y OF1-         d..      2012 .




                                                                              . HUTCHISON ill
                                                                     S A     TORY PROBATE JUDGE SmING
                                                                           PPOINTMENT




E:\JAHOFPIa5tat. Probate Judl!es\Valdez·Belt2r Co\order panles.wpd
                Exhibit D
--,----.-~,-----    ---------
     Response To Order To Join All Heirs
                                                  CAUSE NO. 04-13-00854-CV
                                                 IN THE COURT OF APPEALS
                                                FOURTH COURT OF APPEALS
                                                    SAN ANTONIO, TEXAS




                        ESTATE OF MARTHA JANE VALDEZ, DECEASED



          RESPONSE TO FEBRUARY 21,2014, ORDER TO SHOW CAUSE


TO THE HONORABLE COURT OF APPEALS:

             1.          Comes Now Appellant JERRY VALDEZ, files his response to the

February 21, 2014, order of the Court, and says that his appeal of the September 9,

2013, self-executing order dismissing his motion to admit the self-proving

February 22, 1997, Last Will and Testament of MARTHA JANE VALDEZ into

probate is an appealable event.

            2.           A copy of the order is found in the Clerk's Record at CR 136, 137.

The order says in clear, unmistakable language:

            "It is ORDERED by the Court that Jeny Valdez shall join as parties in this

case all of the heirs of the decedent Martha Jane Valdez within 30 days from the

date of July 22, 2013; and




                                                                                                      1
02.2014. MJV, ESTATE, CAUSE NO. 04-l3-008S4-CV, RESPONSE TO FEBRUARY 21 , 2014, ORDER TO SHOW CAUSE
             It is further ordered that in the event Jerry Valdez fails to join as pruties to

this case the heirs of Maltha Jane Valdez, his application for probate of her will

shall be dismissed."

             3.           Neither Appellant nor his attorney have the power or authority to

compel the Trial Court to enter a specific order dismissing the application of

JERRY VALDEZ to probate the Febnlru'y 22, 1997, Will of MARTHA JANE

VALDEZ. If entry of such an order is required, the Texas Rules of Civil

Procedure, the Texas Probate Code and the Texas Rules of Judicial Administration

compel the Trial Court to enter such an order; otherwise, the Court of Appeals can

order the Tlial Court to show cause why he has not entered such an order or the

Court of Appeals can issue a writ of mandamus on its own motion and authority.

             4.           The following documents are also relevant to the reply to the order to

show cause:

                          a.           The February 7, 2012, order to include all heirs as pruties, CR

                                       72.

                          b.           The May 29, 2012, objection by JERRY VALDEZ to the

                                       February 7, 2012, order.

                          c.           The September 28, 2013, motion by JERRY VALDEZ to set

                                       aside the September 9, 2013, order.




                                                                                                      2
02.2014, MJV, ESTATE, CAUSE NO. Q.4·13·00SS4·CV, RESPONSE TO FEBRUARY 21, 2014, ORDER TO SHOW CAUSE
             5.          At the July 22, 2013, heruing, JERRY VALDEZ said that all of the

heirs of MARTHA JANE VALDEZ were pru1:ies and that it was thus unnecessary

for him to take any further action to join them as pruties. See the Reporter's

Record.

             6.          Section 4A of the Probate Code authorizes appeal of orders that might

otherwise be considered interlocutory. See Womble v. Atkins, 331 S.W.2d 294,

298 (Tex. 1962) (dismissal of an application for probate, or contest of a will);

Krueger v. Williams, 359 S.W.2d 48, 50 (Tex. 1962) (order modifying and

approving the inventory of the estate).

            7.           Case law teaches that ''To be final and appealable, a probate order

need not dispose of the entire proceeding. Because probate administration is a

continuing process, its nature contemplates that future decisions must be based on

intermediate decisions. Interlocutory appeal is necessary to provide practical

review of erroneous decisions controlling intermediate decisions before their

consequences become ilTeparable." Estate of Novar v. Fitzgerald, 14 S.W. 3rd 378,

379 (Tex. App. - El Paso 2000, no pet.). See also Adjudru1i v. Walker, 232 S.W.
3rd 219, 223 (Tex. App. - Houston [1 st Dist.] 2007, no pet.); In re Estate of

Washington, 289 S.W. 3rd 362, 365 (Tex. App. - Texru"kana 2009, pet. denied); In

re Estate of Boren, 268 S.W. 3rd 841, 845 (Tex. App. - Texru"kana 2008, pet.

denied) (appeal of an order prior to the closing of the estate).


                                                                                                    3
02.2014, MJV, ESTATE, CAUSE NO. 04-13-008S4-CV, RESPONSE TO FEBRUARV 21,2014, ORDER TO SHOW CAUSE
             8.           It is clear on the face of the record that the application of JERRY

V ALDEZ to admit the 1997 Will into probate was dismissed 30 days after

September 9, 2013, without the need of any further action by the Tlial Court. The

dismissal is conectly reviewable by appeal under Section 4A of the AIIDotated

Probate Code and the decisions of the Texas Supreme COUlt in Womble, supra and

Krueger, supra, which are binding on this Court.

             9.           PRA YER: Premises Considered, Appellant JERRY VALDEZ asks

the Court of Appeals to enter an order allowing Appellant to go forward with his

appeal.

                                                                                           Respectfully submitted,

                                                                                                     /s/
                                                                                           ARMANDO TREVINO
                                                                                           State Bar No. 20211100
                                                                                           1519 Washington St., Suite One
                                                                                           Laredo, Texas 78040-0544
                                                                                           Tel: (956) 726-1638
                                                                                           Fax: (956) 726-2034
                                                                                           Attorney for JERRY VALDEZ




                                                                                                                            4
02.2014, MJV, ESTATE, CAUSE NO . 04-B-008S4-CV, RESPONSE TO FEBRUARY 21 , 2014, ORDER TO SHOW CAUSE
                                                   CERTIFICATE OF SERVICE


             A true copy of the above document was served                                         011   the 27th day of February,

2014, on BRUCE ROBERTSON, JR., 8100 Broadway, Suite 102, San Antonio,

Texas 78209, FCLX (210) 224-2417; and on GEORGE H. SPENCER, JR., GEORGE

H. SPENCER, JR., 112 E. Pecan, Suite 1300, San Antonio, Texas 78205, Fax

2101227-0732.



                                                                                             /s/
                                                                                       ARMANDO TREVINO




                                                                                                                                5
02.2014, MJV, mATE, CAUSE NO. a.-13-00854-CV, RESPONSE TO FEBRUARV 21,2014, ORDER TO SHOW CAUSE
          Exhibit E

May 21, 2014, Order of Dismissal
                                                             NO.2008-PC·3026

INRE: ESTATE OF                                                           §          IN PROBATE COURT
                                                                          §
MARTHA JANE VALDEZ,                                                       §          NUMBER ONE OF
                                                                          §
DECEASED                                                                  §          BEXAR COUNTY, TEXAS


                                                                     ORDER


            On this day, came to be considered the Motion of Jerry Valdez for entry of an appealable

order regarding (1) his Application to Admit the 1997 Will of Martha Jane Valdez, dated February

22, 1997; and (2) the denial of his Application to be appointed Independent Executor of Decedent's

Estate.

            The Court finds that by Orders dated February 9, 2012, and August 5, 2013, copies of which

are attached hereto and made a part hereof, Applicant, Jerry Valdez, was ordered to join as parties

to this Will Contest, all of the heirs at law of Martha Jane Valdez, Deceased. Applicant has failed

and refused to comply with the Orders of the Court dated February 9, 2012, and August 5, 2013.

            The Court has found that all the heirs at law of Martha Jane Valdez, Deceased, are necessary

parties for the complete adjudication of this case by the Court. The Application of Jerry Valdez to

probate the Will of Decedent and Jerry Valdez's Application to be appointed Independent Executor

of the Estate of Martha Jane Valdez, Deceased, should be dismissed for failing to comply with the

Court's Orders dated February 9,2012, and August 5, 2013. It is therefore,

           ORDERED thatthe Application to Admitthe February 22, 1997, Will of Martha Jane Valdez

is hereby dismissed.




E:\JAHOFFICElSt8t. Probate JudgeslValdez·Bexar Co\order dismissing appiication.wpd
           SIGNED ON THIS THE .;)/                          ~YOF M~                  ,2014.




                                                                    JO~ONIII
                                                                    STATUTORY PROBATE JUDGE SITTING
                                                                    BY APPOINTMENT




E:\JAHOFFICE\Stat. Probato Judges\Valdez-Bexar Co\order dismissing applic~lI.wpd
                 Exhibit F

Approval of ROBERTSON's Standing As Contestant
                                                                                  RlE>
                                                                          IN MAnfRS PIIOBAII

                                                                         ~m   rEP :? P) 20
INTBBISTATEOJ
MAR'I'HA JANE VAtDU,

DICBAUJ)                                                          BEXAR COUNTY. TEXAS
            ~t..Pl"",-e~  S'~J\~.J... a.~~+ ~'4-k.~Cn
                           O·   .
                          wiD.

                   2.     The Court ~ Valdez' ~ &bat RobettJoa.'B daim apbut tbe ~tls
                          ..., b baawcI tJy rN,JwIbra.

                  3.      Tbc Couft daIIat V.... 1IIopIIoa !bat ~•• IOIplo_ _I wiIb                                    ,j.4 '*
                          Doro1b.v MIllo is ill 1aO'", iD'IIlid or =lI1fcnoab~.                                -4-rol~ atuct..
                  It ia tblI)' ORDBJUU) tbu Jeer, Vlldez it not endtJod fog IWCXJYI:r his attoruy '. fecI~int.Do
                                                                                                             this l!r....oll\,
                                                                                                                         '7 (' •




          APPkOVSD AS TO PORM:




         MMANDO TlUWINO
         T.S.B.N. 20211100
         IS 19 WIIbiqtoD S1reet
         lAredo, Tau18(N2
        (956) 7260J638 Tet.pboue
        (956) m2014 Flr.ILaliIes
        Aftome:y for Jotry Valdez




        SiUes ROBERTSON. JR.
        T.S~~.   J7018000
        8100 BfOIIrIwar. Sidte 102
    S&Q ADaomo. TCIUI1.209
    (210) 225-4ooJ Telephone
    (210) 224-241? PlOIbDlle




                                                               V02     f   18P0250
      Exhibit G
-_._----------                       --~--




 June 20, 2011, Denial of ROBERTSON's Claini
                          ~
                   .~~
      D~\0\                                             CAUSE NO. 2007-PC-2303


 GUARDIANSHIP OF                                                                  IN PROBATE COURT

 MARTHA JANE VALDEZ                                                                    NUMBER TWO

 AN INCAPACITATED PERSON                                                        BEXAR COUNTY, TEXAS


                     FINAL JUDGMENT IN BRUCE ROBERTSON's CLAIM
                                FOR ATTORNEY'S FEES


TO THE HONORABLE JUDGE OF SAID COURT:

             On the 16th day of November 2011, and March 22, 2012, the COUlt held a

hearing on BRUCE ROBERTSON's claim against the guardianship estate of

MARTHA JANE VALDEZ for his att0111ey's fees after the judgment entered on

December 23, 2009, had been remanded by the Fourteenth Court of Appeals in

Cause No. 14-10-00323-CV.

             The Court after considering the claim, the records of this cause, the evidence

presented and the argument of counsel FINDS:

              1.          JERRY VALDEZ does not appeal the award to DOROTHY H.

MELLO for her own attorney's fees and expenses;

             2.           BRUCE ROBERTSON, JR. has failed to prove that he had a contract

to represent the guardianship estate of MARTHA JANE VALDEZ; and




                                                                                                    1
                                                                                                        tfiC\
                                                                                                        \~~
03 .2012, MJV, GUARDIANSHIP, FINAL JUDGMENT IN BR's ClAIM FOR ATTORNEY'S FEES
               3.           The claim of BRUCE ROBERTSON, JR. for attOlney's fees against

  the guardianship estate of MARTHA JANE VALDEZ should be DENIED.

               It is therefore ORDERED:

               1.          The claim of BRUCE ROBERTSON, JR. against the guardianship

  estate of MARTHA JANE VALDEZ for attorney's fees is DENIED.

               2.          ~t                           are assessed against                   UCE ROBERTSON, JR., for
                           .'

  which l~texecution issue ifnot timely pai
             .~'
                                                                                           f2
               3.        ~                   final judgment.
                                (L
Sl.3neJ                  -\-his            I Cj-!Jl d~                          0   t JU:ne,




                                                                                           BRUCE ROBERTSON, JR.
 State Bar No. 20211100                                                                    State Bar No. 17078000
 1519 Washington St., Suite                                                                8100 Broadway, Suite 102
 Laredo, Texas 78040-0544                                                                  San Antonio, Texas 78209
 Tel: (956) 726-1638                                                                       Tel: (210) 225-4001
 Fax: (956) 726-2034                                                                       Fax: (210) 224-2417




 03.2012, MJV. GUARDIANSHIP. FINAL JUDGMENT IN BR's ClAIM FOR ATTORNEY'S FEES                   v020'8bP2a·· 52 '     2
         Exhibit H

Rejection of ROBERTSON's Claim
                                                 NO. l008-PC-3026

           IN THE ESTATE OF                                   *
           MARTHA JANE VALDEZ,                                *       NUMBER t,
                                                                                             ;)    .
           DECEASED                                           *       BEXAR COUNTY, Tt

                             MEMORANDUM OF PERSONAL REPRESENTATIVE

                  The foregoing Unsecured Claim of Bruce Robertson, Jr. in the amount of$114,800.00 was

           presented to Marcus P. Rogers, Temporary Administrator of the Estate of MARTHA JANE




                                                       MARCUS P. RO ERS
                                                       State Bar No. 17179700
                                                       2135 E. Hildebrand
                                                       San Antonio, Texas 78209
                                                       (210) 736-2222
                                                       (210) 881-0200
                                                       Temporary Administrator for the Estate of Martha
                                                       Jane Valdez, Deceased

                                          CERTIFICATE OF SERVICE

                  I hereby certify that a true and correct copy of the above and foregoing Memorandum of
           Personal Representative has been forwarded to the following, on this the..fl day of June, 2011:

           Mr. Armando Trevino                         Mr. George Spencer
           Attorney for Jerry Valdez                   112 E. Pecan, Suite 1300
           1519 Washington, Suite 1                    San Antonio, Texas 78205
           Laredo, Texas 78040                         via fax (210) 227-0732
           via fax (956) 726-2034

           Mr. Bruce Robertson, Jr.                    Honorable John A. Hutchison, III
           8100 Broadway, Suite 102                    Statutory Probate Judge
           San Antonio, Texas 78209                    815 Walker, Suite 240
           via fax (210) 224-2417                      Houston, Tx. 77002
           CMRRR #700916800001 01378203                via fax (713) 850-9830                                ,.
                                                                                                           " I'




       ---_._._----------------------_._....-
.-._,.-.                                                                                          .. -.-          .~., ...... .   '"
             Exhibit I
                             -------
Rule 39, Texas Rule of Civil Procedure
     TRCP 39. JOINDER OF PERSONS
    NEEDED FOR JUST ADJUDICATION
        (a) Persons to be Joined if Feasible. A perso n
    who is subject to service of process shall be joined as a
    party in the action if (1) in his absence complete relief
    cannot be accorded among those already parties, or
    (2) he claims an interest relating to the subject of the
   ~cti o n and is so situated that the disposition of the ac-
   tion.in his absence may (i) as a practical matter impair
   Or Impede his ability to protect that interes t or
   (ii) lea\'e any of the persons already parties subject to a
  substantial risk of incurring double. multiple. or other-
  ''\ise inconsistent obligations bv reason of his claimed
  interest. If he has not been so j~ined, the court shall 01'-

del' that he be made a party. If he should join as a plain-
tiff but refuses to do so. he may be made a defendant,
or. in a proper case. an involuntary plaintiff.
    (b) Determination by Court Whenever Joinder
Not Feasible. If a person as described in subdivision
(a)(l)-(:2) hereof cannot be made a party. the court
shall determine whether in equity and good conscience
the action should proceed among the parties before it. .
or should be dismissed, the absent person being thus
regarded as indispensable. The factors to be considered
by the court include: first. to what extent a judgment
rendered in the person's absence might be prejudicial
to him or those already parties: second. the extent to
which. by protective provisions in the judgment. by the
shaping of relief. or other measures, the prejudice can
be lessened or avoided; third. whether a judgment ren-
dered in the person 's absence will be adequate; fourth. :
wh ether the plaintiff will have an adequate remedy if
the action is dismissed for non-joinder.
    ( c) Pleading Reasons for Nonjoinder. A plead-
ing assertin g a claim for relief shall state the names. if
known to the pleader. of any persons as described in
subd i\'ision (a)(l)-(2) hereof who are not joined. and
the reasons why they are not joined.
   Cd) Exception of Class Actions. This rule is sub-
ipct to the provisions of Rule 42.
     Exhibit J

Art. 33, Probate Code
   PROB §33. ISSUANCE. CONTENTS .
       SERVICE. & RETURN OF
     CITATION. NOTICES. & WRITS
        IN PROBATE MATTERS
       (a) When Citation or i\otice ;-';ecessal"}. \ 11 per·
S')O  need b.~ ('iiL'd or othi'l"'s i.';t' ~iH'n nl)tire txrept in
 situations in wh i;'h this Cod;: fxpr".~sl~ pro\,ides for ci·
 tation or the ~i\·ing of notice: PM idt'd. h,)we\ er. that
 even thflugh th i., COdl' does nnt E'xpressly prm ido:' fill' ri·
.latinn. or thE' i,S clcl1ce or rr'turn of nt1 tice in any prt)·
 batt' matter. the' CI)urt may. in· it:; di~crctit)r.. ro:'quire
 that notice be gi\ eii. and pri:'s.:ribt· the ftJrm ani.! man·
 ner of sen·ict' and rdurn therc'tJf.
     (b) Is suance by the Clerk or by Personal Rep-
 resentative. Th e lnU!!t:; cl-:.'rk sha~1 i;; ..;'.1O: necps..;al:. ri·
 tatinns . writs. and proce.,s in probate matters. and all
notices not re~uired to) be is.-;u;:d by personal represt'n·
 latin's. with out any ordp r frur.! the court. un!(':'i"; su ch
nrder i, reqljir~d b:: a pru\·i" iun Ijf thi~ Clldr'.
        (.c) Contents of Citation. Writ. and :\otice. Ci-                   [ertd or certified mail to the attorney of record for the
  tation and notires issu~d by the clerk shall bf signed                    personal ;'epresentatire or receil'er, but if there is ~
  and sealed by him , c.::d shall be styled "The State of                   attorney of record, to the persona! representatiH' one: ~
  Texas," \oiicfS rentatil'e sha!1 be in I\Titing and shal! be signed by                    (f) Methods of Sening Citations and i'iotices.;
 the rfprt'sentati '.'e in hi~ official capacity, All citation;;                 (1) Personal Senice. \\nere it is prol'ided thal
 'lnd noticeS shai! be di reeted to the person or persons to                personal sE'lyice shall be had Idth respect to a citation
 bl' cited or notified, she:]! he dated . and ,;hall stilte the            or notice, any such citation or nntice must be served
 sl:,'le and numbu uf the procceding, the court in Il'hieh                  upnn the attorney of record for the person tf) be cited.
  it is pending, and shall desl ribe ~en e ra!ly tht' nature '.If           \otwithstandin~ the requiremE'nt of per:;onal serlice.
 tht' pr0ct'edi n~ or matter tl) which th~ citatilln ur notice             serl'ice may be made upon such atlorn£'y by itny of the_ ,
 rE'iatt's, \0 prcrt'pt dirC'rted tu an officer i~ nt'cessary, A           methods hereinelfter spE'rified for sr:r\'ice upon an at-
 ritatinn ur notice shall dirt'ct the p e r~nn 01' p€'l'sons               torney, If there is no attorney of record in the proceed- ,
 cited ill' notified to Gppr:ar by riling a Il'rittl'n C(liltest or        ing for Stich persun. or if an attempt to make senice
ans\\'('r. or tu perr')rJll ulher acts rf'quirt'd Ilf him (II'              upon thE' attorney \\'as unsuccessful. a citation or notice
 thf'rll and shall statt' II'ht'fl find wheri' surh appE'arancf'           directed to a p('rson Il'ithin this State must be serredby
 or pE·rformancp. is required, \u citation or nfltice shall                the sheriff or constable upon thE' pcrson to be cited or
 be held to be defectil'e because' it contaill:;" prt.'!cept di-           notified, in pCl'son, by delilering to him a truE' copy of
 rertl'd to an tiffiet'r iluthr.rizL'd to Sl'rn' it. AlIlI'rils and        such citation or notice at least tt'n (10) dal's before the ' ,
 IJ thf'r proce ss e,\crpl citations Cinrl nnticrs shall he di -           rE'turn da\' thrreof. l'xclusil'c of the dat~ of serlice_'"
 n'ctl'd "To any ~heriff nr clJn~telblt within Iht' StiltE.' 1)1'          \\llt're th~ pcr~on to be cited or notifiE'd is absent from '
Trxi!5," but Shidl nol be held d('feclil'{, heuluse dirertt'd              th e State, or is a nonresident. such cilation or notice ,
 til thl' sh('l'iff or (lny constahlt' of a specific ('()Unl~' if          rnal'- bE' sen'cd b\',,l!1\'
                                                                                                  - disintere;;ted person competenttu :,
Pl'llpcrly sened within thr' nalllrci cuunty b~' such of-                  make oath of the fact. Said citation or notice shall be re- , '
fictr,                                                                     turnable at least tt'n (10) days after the date of service. "
       (d) \\'here !'\o Specific Form of ;\jotieC'. Ser-                   E'xclusil'e of the date of sen'ice, The return or the per- ,
,-ice. or Return is Prescribed. OJ' When Prol'isions                       son selYing the citation or notice shall be fndorsedon
Are Insufficient or Inadequate. In all :;ituations in                      or nttachE'd to same: it shall sho\\' the time and place of '
\I'hieh thi,., Code rl' qllirf'~ thilt notice bE' giH'n, or that a         sen'ice, cerl ify that a true copy of the citation or notice ,
p e r~ ... n be ci!rrl, "nd in Il'hieh Ii sPeLific nit'tlwrl ,.'If gil'-   was deli\'ered to the persoil directed to be sen'ed. be '
in~ such nntice iJr of citing such person, iJr a specific                  subscribed and swurn to before some officer authorized .'4
mdhnd of serl'ict' illid return flf sucl1 ritatif)n or notice              bl' the la\l's of this State to take affidm'its, under the !
i;; n,-,t gin'n, lir an insdfici en t or inadequilte pnJd,:;illo           h-and and official seal of such officer, and returned to j
itppt'Ctrs I\'it b rbpt'ct tl) any of such matters, r,r when               the countHlerk who issued same, Ii in either case such ','
ilny inlE'restfd ptr$oli sn requ ests, such notice or cita-                citation o~ notice is returned with the notation that the :
liljn shall bo? issued, s.;'rll'-d, ar,d rdurned in surh man-              person sought io be serl'ed, whether \\'ithin or without;:
nEr as the ('Ijurt. by \\Titteil clrder, shall direct in a('Cor-           this State, cannot be found, the clerk shall issue a new ,;
dance with tr,is CfJde Ctnd the TeXaS Rules rJf Cil'il                     citation or notice directed to the person or persons :
PrGcc-du!'e, c_nd 5 ~cJi he,l'e t~c ~ame force arid effect as              50ught to be serl'ed and sen'ice shall be by publication. :
if Ihe manner IJ s.,.nice and return had been specified                         (2) Posting. \\nen citation or notice is required to :
in !,his COdE-,                                                            be posted, it shall be posted by the sheriff or CO!istable :
    (e) Ser.... ice of Citation or \otice epon Per-                        at the courthouse door of the count'.' in \\'hich the pro- :~
sonal RepresentatiYes . Ex ~,=,pt in instances in I\'hirh                  ceedings are pending, or at the pl~ce in or r.ear the '"
this Code express!y p(lj\'ides a:lOther method of 3er\'ice,                courthouse where public notices custoii;uily are ;,
a!1Y notice or citction rEq:.J:red to be serl'ed lipon an:;                posted, for not less than ten (l Q) days before the retu~~:
per~,jna! !'epresentati':e iH recei\'tf .5haii be sen-ed by                day thereof. exclusiye of the date of posting, The cler ,,;
the c:erk iss:Jir.g ~:Jcn (';:a~jon IJr i1(,r!C/;, The clerk shall         $hall de!in'r the original a:1d a copy of such cit,Jion o~:i'~
~fr;:e the sarr:e by "e:;d:r,~ (rH: or:g:r,a! thereof by regis-            notice to the sheri ff or a,,\, constable of the proper,,
                                                                                                          ,
          p,' who shali POSt said copy 2. .., he rein prescribec                      ~"jLh ci:ari'iil el;' n,)ticc'. t,)~e[he:- wirh a certificate of
   co un - I               -.            h I I . . •                      .
                                                                                      ,he per.;!):. s~l·:ir:; ~h" same .'~ljwjn!, th~ feet and time
   and return the origmal til t. e c err:. stating In ftwnrtr.·ict'. If no nf·w..;papt'r i. i                     If: ai::: vob;;t: i["iW.·!" ·.·:rl"!''' (i:;~ti'lii \':' fi,)tice is rl'·
 publisht'd. printe d. or of ge neral rirc li latirJn. in tht'                        q~ird [I D-' ~~r-.pd hy p'~.;'ii l~. rl:!( sl!I'h r:itation or nn·
 county whe re citation or notice i$ tl) bl: hart. s('r\"ir' (' "I'                   tir',· i~ !., ..;y.;! irl l''1i'f'l:-rnit:. i'.;t~~ thc' applirah!r:' pro\"i-
 such citation ur nlJticf' shall bt' by pfl ..;:in~.                                  it')!'. fJ~' i~1::-: (",,:p. ir e: Li'(1L!IJ!: Ii;' n '~:"i: (~i1rt thr'\ SPt~:it'c
       (-I) Mailing.                                                                 ,lr,d r-:m! j:l '(..-1';" .~h;.!1 h,_ :;'.1 [rit.'i"n l Wl~ Hliid it" any
       (.-\) \\'h,'n any citatillfl or notice i. ; rrqllirr.d 1)( p~'r­              .";~Jlr ::· :· I)~ r~IJ:: ': ;l; 'j\.' pi)))) (1 t', -;J:. t,I:' \·"pir.) I'~' such rita·
 mitted tl) be ser.·t'd b~ rt'gistered or Ci.'rtified mail. uth':'r                   tidi! '1              at'::.   i~   L;   ~.)}uerl.
to be cired I)r notified. but if there is non ·   ;:,1' ,:tr:": J::. \t,.~ :::~.r::' b:, ~ 1.!~iir.f'Jil)::.
tified. A CIJP:' tj( such r:ita~ion (Jr r.oL,~c. t'Jgetht"~!' ',1, !:.h              ; ....., .. ::~. r:·i'.::~;-.;                      i..:     '; ~.' ~"':::'-:" :'~~ :                    rr     f: ;~,:    b-:i·'..'ri::   U-.~
the certlfi"a:':: 0:' th .. cierk. or IJi th~ PffS , ii12,! ri:~:d":-.·              -';'t~ ~-:- ;'           P:-·)'-.:'            l:·.':~:.:-r.            ::     c_·:--~ ~:. H ",~.-:!";(:f.:-                .,:·..'--::;rab:::-
ta~i·\·e. c.,; :h.:- CC)~ ~.:E.~ br:- . snl)',\ !!ig rn:: fa~~ u:v: '::.i-:: t.;~'   .;~.\.,' r-~ ~:".:1.,jr?                   J:.     ~~.=      ::-._~.:"~ ': ~- ';-':-, :'>- . S(- ~. . . j!:c ~ajf? b~
mai~i"~' 5~.(:!i be filed arId reCorG2Q. Ii:: r:-cr ;p: i i r~ ­                     ~ :::-- ;'.~:'-: ~>:.:~ ~ i:": '_::. C~ J:J~.,:,W                                                 c:' r:-.::    d;::!ja-:!~         of the
tnned. i: s~a.:: DE aCic.ched D t~te c~r::(;!:ate.                                   p:a!'.~ :~.          P:·            ~.         : :,:-:... : ~~ :- :::.         pj[,.::~. :i-,:-, ~~f:.~;                  b:- i:":cdc by
    (B ) \\1:e~. an:. citari'1:1or no~it:' e i,: :: se:--:ed b:. o~dina:-y mai!. thE cierk. 0~ tt..;                    (~!e ::~~:.\~~:.- ... '.'.~;,-~, a~~~·::6.·.:~ .~~(:~: :5~!11t,': t~lf.                                                  dar:: the
pers0,.a! repr.:-s".;;rati,;;:: when reWked 0:: .)ra~!..i:-7 or by                   ~ ;'!~ ~.:-'~/           ::-.-:- :"1:'"            ~~:..~~:            :I'f:-.          ~j':d ~~r;e a:~a·:r. ec t,)              or
order of thE: C·j:.!"t. shall sen'e the sa::;£: b:: r:!a 'l; ::f t:1~                -:-:,:·:···c:·:-.': i:-                  ~-     c. Cl>P:,          'J :' ::::-         pt;b;:~~t?:               [·j~i('? 0:- eita-
orig::-:a! tIl ;::r.;I)' tn b-: ci:ed or not:::ed. :\ C':'P:' ";               ~: I :-:        1-. ::-.':'        "C.,-'l r ~           :::::-.:-,.i.:-;.:    j:.     ~a::            p. . }( f 5h [.~ the Ct·rt!f!CCi:-:.~ of the drr~:. t"·l' :r.r!l cJfid~~:dr u;' rre ;'r:~r­
 s0:1al rfpresf'nra rirf !lf orhfr p-=r.':·:"! rL(:kir:~ ~iJch ,r-r-
 rice, stCi,ing the f?ort [:r.d t;fl1e (d;H!l i !i~,I;l th~ ca~p r.f
 sE'r\"irt' by rt'~ i :;tcr :'1'-
qu('stc'ci, The c1l' rk sh,.!1 tl,Hl',Jln sl'f.ri It, Wl h pc's If]
h~ ordinal;' ili,dl ('(lpit'~ I)f a;l~ flf !l',t' dlll l!l llc rH .., ~pr'ci
fie-d in Il.t' rdl 'j f, ~i, Fitilun' ,)! it!-' I kl'K Iii Ctl;Jip!:. i\':'1!
thp fl'llUi':O;! .: \:,,;1fil,t if1\'tl~irl (!~f' all\ P:'''' '{·l·dir. :z,
            Exhibit K
                             -----,'--

Affidavit of Appellant JERRY V ALD EZ
                               AFFIDAVIT OF APPELLANT JERRY VALDEZ


STATE OF TEXAS                                       §
                                                     §
COUNTY OF BEXAR                                      §


             My name is JERRY VALDEZ. I am the Appellant in this cause and fully

competent to make this Affidavit based upon my personal knowledge of the facts

stated. All of the facts are true and correct. Upon my oath and upon penalty of

peljury I depose as follows:

             1.           My mother MARTHA JANE VALDEZ died on September 30, 2008,

at the age of 98. She was survived by 12 children born from her marriage to my

father JULIO, who had predeceased her.

             2.           On October 14, 2008, I filed an application to probate her estate and

to admit her February 22, 1997, Will into probate.

             3.           My sister DOROTHY H.                                            MELLO,   represented by BRUCE

ROBERTSON, JR., successfully contested the Will.

             4.           The Will contest was tried before a jury. My siblings ESTELLA

PENA, OLIVIA V ALDEZ and ANGIE CONTRERAS were present at the jury

trial. ESTELLA PENA, OLIVIA VALDEZ and ANGIE CONTRERAS supported

DOROTHY's contest of the Will.




                                                                                                                      1
07.2014, JV, SR, APPEAL, CAUSE NO. 01-14-000S63-CV, AFFIDAVIT OF APPELLANT JERRY VALDEZ
             5.           I appealed the judgment that had been rendered sustaining the will

contest.

             6.           While the appeal was pending, DOROTHY and I entered into a

written agreement wherein she agreed to withdraw her contest of the Will.

             7.           The Fourth Court of Appeals, noting there was no opposition,

dismissed the Will contest.

             8.           I then filed a second application to probate the 1997 Will and BRUCE

ROBERTSON, JR. filed a contest to my application, saying that he had standing

because he had a judgment against my mother's guardianship estate. Judge

HUTCHISON ruled that ROBERTSON had standing to contest the will because of

the judgment.

             9.           The Fourteenth Court of Appeals set aside the judgment and

remanded the case for ROBERTSON to prove what attorney's fees, if any, were

owed to him by my mother' s guardianship estate.

             10.          An evidentiary hearing was held. I was present at the hearing and I

heard Judge RICKHOFF tell ROBERTSON he did not have a valid claim.
                                                                                          4...
             11.          On June 11, 2011, Judge RICKHOFF entered final judgment denying

ROBERTSON's claim against the guardianship estate.




                                                                                                 2
07.2014, N , SR, APPEAL, CAUSE NO. 01-14-()OOS63             12.             ROBERTSON then filed a claim against Decedent's estate. The claim

was rejected by the comt-appointed Temporary Administrator of my mother's

estate.

             13.             ROBERTSON has never produced any competent evidence that he

was ever retained or appointed to represent my mother's estate.

             14.             On various occasions I TI.llnished a copy of the 1997 Will to all of my

siblings.

             15.             On various occasions I furnished a copy of the application to probate

my mother's Will to each of my siblings.

             Further Affiant sayeth not.




                                                                                                            " f
             SUBSCRIBED AND SWORN to before me on this the                                                 (p-C:t..-   day of

August, 2014.


                       ,"\\"''''1,
                     '::""i;~~,!
                             f~t.;~~~;-       ROSA YBARRA
                    t~··         \b% Notary PUblic, Stat~ of Texas
                    ~:~"         /~i   My Commission Expires
                     "~~'f,'o;'\~~~
                        . IttU
                                          January 16, 2017
                                                                                          Notary Pu~jb
                                                                                          State of Texas




                                                                                                                            3
07.2014. lV, SR, APPEAL, CAUSE NO. 01-14-OOOS63-CV, AFFIDAVIT OF APPELLANT JERRY VALDEZ
                 Exhibit L

Excerpts .from July 22, 2013, Reporter's Record
        1                    REP 0 R T E R 'S        R E COR D

        2                               VOLUME 1 OF 1

        3                   TRIAL COURT CAUSE NO. 2008-PC-3026
        4

        5   IN THE ESTATE OF                          IN THE PROBATE COURT

        6   MARTHA JANE VALDEZ,                       NUMBER 1
        7   DECEASED                                  BEXAR COUNTY, TEXAS

        8

        9    JERRY VALDEZ' FIRST AMENDED MOTION FOR SUMMARY JUDGMENT AND
                             REQUEST FOR ATTORNEY'S FEE;
       10           COURT'S ORDER TO JOIN HEIRS A-T--L:A-W-AS- PARTIE8------ -- .-- ---
                                    JULY 22, 2013
       11

       12

. '.   13

       14

       15

       16

       17

       18

       19

       20

       21                    On the 22nd day of July, 2013, the following

       22   proceedings came on to be heard in the above-entitled and

       23   numbered cause before the HONORABLE JOHN A. HUTCHISON, III,

       24   Judge Presiding, held in San Antonio, Bexar County, Texas:

       25                    Proceedings reported by Machine Shorthand.




                  CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                             BEXAR COUNTY COURTHOUSE
                     SAN ANTONIO, TEXAS 78205   (210) 335-2359
              1

              2                      A P PEA RAN C E S
              3

              4              MR. ARMANDO TREVINO
                             BAR 20211100
              5              1519 Washington, Suite 1
                             Laredo, Texas 78040
              6              (956) 726-1638; Fax (956) 726-2034,
                                Attorney for Jerry Valdez;
              7

              8
                             MR. BRUCE ROBERTSON, JR.
              9              BAR 17078000
                             8100 Broadway, Suite 102
----.-. -- ---re-            San- Antoni-o, -' Texas- -'78-2-e-9- -- --- --._- --------------..
                             (210) 225-4001; Fax (210) 224-2417,
            11                  Pro Se Attorney for Contestant.

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25




                    CHERYL D. HESTER, C.S.R . - PROBATE COURT NO. 1
                               BEXAR COUNTY COURTHOUSE
                       SAN ANTONIO, TEXAS 78205    (210) 335-2359
                                                                                                          23

             1     the Court of Appeals, it appeared to me, because there was a

             2     remand sent back, and they haven't rule on it after the
             3     remand.

             4                          MR. ROBERTSON:        Right.
             5                         THE COURT:       All right.

             6                         Now, on the -- Mr. Robertson, if you'll prepare
             7     that order and circulate it to counsel.
             8                         MR. ROBERTSON:         I will, Your Honor.
             9                         THE COURT:       Then on our trial setting for our
.- -_._.- - - -1 EJ- "". jury trial-- that we' re --supposed- to start- todar,---I- -donLt- s-ee-- ------I- ----

           11     anything in the file that indicates that the -- that the heirs
           12     at law have been joined as parties.                  Is that correct, counsel?
           13                          MR. TREVINO:        Yes.    And Mr. Valdez's position,
           14     pursuant to the case Helen Jones versus LaFargue on wills, on

           15     the first statement it says although any person interested in
           16     the estate may bring a will contest, statute does not require
           17     that all interested persons be joined in the suit.
           18                          THE COURT:       Well, I've ordered it to be done.

           19                          MR. TREVINO:        Well, we're not going to join

           20     them, because we're not -- we're going to overrule                         we're

           21     going to disobey the Court on that because Mr. Valdez doesn't
           22     feel that he should .          Because
           23                          THE COURT:       Well, let me -- I'm going to give

           24     you 30 days to join them and serve them.                  And if they haven't

           25     been joined and served, then I'm going to dismiss your




                          CHERYL D. HESTER, C.S.R. - PROBATE COURT NO . 1
                                     BEXAR COUNTY COURTHOUSE
                             SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                                                                 24


  1     application to probate the will.

  2                              MR. TREVINO:           That's fine.
  3                              THE COURT:         Okay.
  4                              MR. TREVINO:           Okay.
 5                               MR. ROBERTSON:            Your Honor, I'm also a little

 6      confused by who has to be joined.                         I think everyone of these
 7      heirs has to be joined.

 8                               THE COURT:         Yeah.       The heirs at law need to be
 9      served.
10 -· - --. _. _._ ._-_.. _. ... ---.- MR-. ROB-ERTBON :.- -- r- t:.hink· the-re-' O"tlght- ·t-o- be-'-seme- -

11      proof as to who those are.                    Affidavits.          Because some are
12      dead.      I think one is -- may be partially incapacitated and
13      has a guardian or power of attorney.                          So it's -- they -- they
14           there has to be some proof to the Court to show that this
15      is a correct name and number of the -- of the heirs and heirs

16      at law.       And Mr. Valdez knows what heirs at law are.

17                              THE COURT:          Well, I'm sure they know who they

18      are.
19                              MR. TREVINO:           Well, I object to counsel stating
20      to the Court that he's aware of what somebody who's not even
21      in the court knows.

22                              THE COURT:          Well, the Court wants them joined.

23                              MR. TREVINO:            I'll grant that.

24                              THE COURT:          If you're going to refuse to do

25     that, I mean, I've signed the order, then you're going to need




                 CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                            BEXAR COUNTY COURTHOUSE
                    SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                              26


 1   And we're not going to try it -- you know, I don't know how

 2   many of them there are, but we're not going to try it again.

 3                  MR. TREVINO:     There's about sixteen.

 4                   THE COURT:    And I'm assuming your client knows

 5   who they all are.

 6                  MR. TREVINO:     I assume that they do.

 7                  THE COURT:     And if you don't want to do it,

 8   then there's an order in the file.      You need to file an

 9   appeal.

10                  MR. TREVINO:     That's fine.     I   will consult with

11   my--

12                  THE COURT:     And I'll get -- we'll get an order

13   entered that says you've got 30 days to get them joined, and

14   then you can appeal that.

15                  MR. TREVINO:     Okay.   Certainly.     And I believe

16   that that's an interlocutory -- interlocutory appeal.         We will

17   go ahead and appeal it interlocutorily.        So I'm giving the

18   Court notice as of right now I will be working on a notice of

19   appeal.

20                  THE COURT:     Okay.

21                  MR. TREVINO:     To proceed.

22                  THE COURT:     All right.

23                  MR. TREVINO:     Okay.

24                  THE COURT:     Mr. Robertson, while you're working

25   on those other orders, you want to prepare an order on that




            CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                       BEXAR COUNTY COURTHOUSE
               SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                         30

 1   THE STATE OF TEXAS
 2   COUNTY OF BEXAR

 3

 4                     I, Cheryl D. Hester, Official Court Reporter in

 5   and for Probate Court Number 1 of Bexar County, State of

 6   Texas, do hereby certify that the above and foregoing contains
 7   a true and correct transcription of all portions of evidence
 8   and other proceedings requested by counsel for the parties to
 9   be included in this volume of the Reporter's Record, in the
10   above-styled and numbered cause, all of which occurred in open
11   court or in chambers and were reported by me.
12                     I further certify that this Reporter's Record
13   of the proceedings truly and correctly reflects the exhibits,
14   if any, admitted by the respective parties.
15                    I further certify that the total cost for the
16   preparation of this Reporter's Record is $150.00 and was

17   paid/will be paid by Jerry Valdez.

18

19                    WITNESS MY OFFICIAL HAND this the 24th day of

20   January, 2014.


                                       He~~~~
21
22                       lsi Cheryl D.
                         CHERYL D. HESTER, C.S.R.
23                       Official Court Reporter, Probate Court No. 1
                         Bexar County, Texas
24                       100 Dolorosa
                         San Antonio, Texas 78205
25                       (210) 335-2359
                         Texas CSR #4519; Expires 12/31/15




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
             COUNTY CLERK                      BEXAR COUNTY


                         BEXAR COUNTY COURT HOUSE
                           100 DOLOROSA, SUITE 104
                          SAN ANTONIO , TEXAS 78205



             FAX TRANSMISSION COVER SHEET
DATE:   1llJr (14
THJSFA~JSBEINGSENTBY:         15l1K1t,1      ~ld.~--:-_____
DEPARTMENT:~~
PHONE:J,'D-85~-U-41                FAX#:   ~/D-3S5....z''t1
THIS FAX IS DIRECTED TO:   jrrv            VAld.t. Z"----__
                                                   ..      -_
LOCATIONIDEPARTMENT: _ _ _ _ _ _._ _ __ _

PHONE#:
          ------------------- FAX#-: J,ID-~t(- POll
TOTAL NUMBER OF PAGES INCLUDING COVER SHEE;::::......,
                                                 INiU --
SPECIAL INSTRUCTIONS:   11#0CIttd ~+I1t. Il~ -If>r appu..l.
~r          ~O~])C,ao~


                        CONFIDENTIALITY NOTICE

THIS COMMUNICATION IS INTENDED FOR THE SOLE USE OF THE INVIDUAL TO WHOM
IT IS DIRECTED ANn MAY CONtAIN INFORMATION THAT IS PRIVILEGED,
CONFIDENTIAL AND EXEMPT FROM DISCLOSURE UNDER APPLICA.BC~ LAW. IF THE
READER OF THIS COMMUNICATION IS NOT TilE lNTRNDED RECIPIENT, YOU ARE
HEREBY NOTIFIED TRA T ANY DISSEMlNAnON, DISTRiBUTION; OR COPYING OF THIS
COMMUNICATION MAY BE STRICTLY PROHmITED. 1.1." YOU HAVE RECEIVED TIns
COMMUNICATION IN ERROR. PLEASE NOTJF.Y THE SENDER IMMEDlATELY BY
T.ELEPHONE CALL AND RETURN COMMUNICAnON TO THE ADDRESS A60VE VIA THE
UNITED STATF.-S POSTAL SERVICE.
                         INDEX
CAPTION ...... -- 6

DOCKET SHEET ----------------...... 7-38

APPLICATON FOR PROBATE OF WILL AND
ISSUANCE OF LETTERS TESTAMENTARY (FILED
10-10-2008) ------.. -........................ 39-44

SECOND AMENDED APPLICATION TO PROBATE
1997 WILL (FILED 11 ..16..2010) --------------- 45-53

MOTION FOR COURT TO SPECIFY GROUNDS
FOR CLAIMING THAT JERRY VALDEZ IS
UNSUITABLE FOR APPOINTMENT AS
INDEPENDENT EXECUTOR (FILED 11·16..2010) .....
54-57

LETTER FROM JUDGE HUTCHISON TO
ARMANDO TREVINO (FILED 12 .. 3-2010) ........... - 58·59

OBJECTION TO COURT'S FINDING OF
UNSUITABILITY (FILED 12-15-2010) --------- 60 .. 64

MEMORANDUM OF PERSONAL
REPRESENTATIVE (FILED 06-20-2011) ---.. ---.... -- 65·
66

DEFENDANT'S ORIGINAL ANSWER (FILED 06-24-
2011) -----------------.. -- 67·68
AMENDED OPPOSITION AND CONTEST TO
PROBATE OF PURPORTED WILL AND
APPLICATION TO APPOINT INDEPENDENT
EXECUTOR (FILED 02·03·2012) ......-------------- 69-71

ORDER PURSUANT TO RULE 39, TEXAS RULES
OF CIVIL PROCEDURE (FILED 02·07-2012) ...... -.............
.... --- 72

ORIGINAL ANSWER TO BRUCE ROBERTSON'S
AMENDED OPPOSITION TO PROBATE OF
PURPORTED WILL AND TO APPOINT
INDEPENDENT EXECUTOR (FILED 04·13·2012) •••••
.................. --- 73 .. 75

FINAL JUDGMENT IN BRUCE ROBERTSON'S
CLAIM FOR ATTORNEY'S FEES (FILED 06·19·
2012)---------------------- 76 .. 77

JERRY VALDEZ'S OBJECTIONS TO ORDER THAT
HE JOIN ALL THE CHILDREN OF MARTHA JANE
VALDEZ (FILED 06 .. 20-2011) ....... -..... ------- 78-87

AMENDED OPPOSITION AND CONTEST TO
PROBATE OF PURPORTED WILL AND
APPLICATION TO APPOINT INDEPENDENT
EXECUTOR (FILED 07-11-2013) ----------............ 88-90

CONTESTANT'S AMENDED RESPONSE TO
PROPONENT'S FIRST AMENDED MOTION FOR
SUMMARY JUDGMENT AND REQUEST FOR
ATTORNEY'S FEES (FILED 07-11-2013) ............. ---
91 .. 118

MOTION TO RECUSE (FILED 07 ..31-2013) -------------
119 .. 127

ORDER DECLINING MOTION TO RECUSE AND
ORDER OF REFERRAL REQUESTING
ASSIGNMENT OF A JUDGE TO HEAR THE
MOTION TO RECUSE JUDGE JOHN A.
HUTCHISON, III (FILED 08 ..23-2013) ---------------128

TRAVERSE 1'0 THE RESPONSE TO THE
RECUSAL MOTION (FILED 08-28-2013) -----------
129-133

ORDER DENYING MOTION TO RECUSE (FILED
09-03-2013) -------------------- 134-135

ORDER REQUIRlNG JOINDER OF THE HEIRS OF
THE DECEDENT AS PARTIES TO THIS CAUSE
(FILED 09 .. 12.. 2013) ....................... 136·137

ORDER OVERRULING JERRY VALDEZ' FIRST
AMENDED MOTION FOR SUMMARY JUD.G MENT .
AND REQUEST FOR ATTORNEY'S FEES (FILED
09-12-2013) -------------.. -.. -............ 138·139

MOTION TO SET ASIDE ORDER THAT DENIED
THE RECUSAL MOTION WITHOUT A HEARING
(FILED 09-18-2013) ....... -------.. ---- 140·146
APPLICATOIN FOR HEARINGS AND RULINGS ON
UNHEARD MOTION AND MOTION FOR
SANCTIONS PURSUANT TO RULE 13, TEX. R. elv.
PROC. AND CHAPTER 10 OF THE CIVIL
PRACTICES AND REMEDIES CODE (FILED 09 .. 18..
2013) .... ........ '""'---------- 147-151

MOTION TO SET ASIDE SEPTEMBER 9,2013,
ORDER (FILED 09-27-2013) ...... -...... -.. -----.. - 152-154

NOTICE OF APPEAL (FILED 12-13-2013) ------.... ---.. -
155-157

DESIGNATION OF CLERK'S RECORD (FILED 12-
13-2013) ---------------- 158-160

PREPARATIONS OF REPORTER'S RECORD
(FILED 01-17-2014) ------------------ 161-162

BILL OF COST-.. --............ 163

CERTIFICATE ---.. ---- 164
                                                                                                CLERK'S RECORD
                                                                                                 VOLUME! OF1
                                                                Trial Court Case No. 2008PC3026
                                                                    In the Probate Court No. 1
                                                                     Of Bexar County, Texas,
                                                    Honorable, POLLY JACKSON SPENCER, Judge Presiding

                                                                                                IN THE ESTATE OF
                                                                                              MARTHA JANE VALDEZ
                                                                                                  DECEASED

                                                                                     JERRY VALDEZ Vp ,RUCE ROBERTSON

                                                                         Appealed to the
                                                    Court of Appeals for ~ District of Texas at Houston, Texas


                                                                                               Attorney for Appellee (s):
                                                                                        Name: ARMANDO TREVINO
                                                                                     Address: 1519 WASHINGTON SUITE 1
                                                                                               LAREDO, TX 78040
                                                                                          Telephone No. (956)726-1638
                                                                                      Email: armando.trevino@hotmail.com
                                                                                         Attorney for: JERRY VALDEZ


                 Delive~C(a l\Qf ~he Court of Appeals for the ~ District of Texas, at Houston, Texas
                   ",\
                       \,\ .h "' f, " , on the 17TH day of September, 2014.
                       ,                            ..-..                           .J

                     , ... A("               • ••• • ••• •                "    •
              .....    ~           #, .#..                           • ""
          :                    t.                                     ... C
     :- ~'\) .. '                                    ,f!         "'.I..,. . . . ,.            GERARD RICKHOFF
    ...                    ..~.                     .                     ~   ...


                                                                                :;-
:               .; :                         \. ',,- I           _ / -: -
. =. :                               ¥'      ,,/'        'i"~
    ~ ~: ~                 -..


                               , . ,.
                                    .
                                          );: ._.           \    4

                                                                \,            ....




                 ,         "   (




                                                                     j.

                                                Appellate Court Cause No, 0l-14-000563-CV
                               Filed in the Court of Appeals for the ~ District of Texas, at Houston, Texas
                                                      this 17th day of September, 2014.

                                                                                         _ _ _ _ _ __ _ _ _, Clerk

                                                                                         By _ _ _ _ _ _ _ _-', Deputy




                                                                                                         1
lUN DATE:    Ot/111201~   a.Mar   Count~   C.ntraliz.d Docket Syst •• PI: 1              PGJ1a   Dl(a~'ODP

RUN liME.    15:SS:.~                                                                   JCL: liP PROD




                           -DOCKET            INfORMATIDN"



CAUSE NUH: 2008PC3D2.

DATE FILED:     10/10/2001                 COURT: 001                    UNP"! D IALANCE;               0.00

TYPE OF DOCKET. CONTEST

                                    ···SlYLE"··
            MARTHA JIIHE VALDEZ. DECEASED

                 VS



ACCESS: 0                 STATUS. PENDING                             DATE OF DEATH :   09lS0/2. . 1



                          ·LJTIGA~               INFORMATION-

SEQ     LAST 'FIRST 'HIDDLE NAME                            LIT. TYPE/ATTORNEY                   DATE



onll VALDEZ MARTHA J4NE                                     DECEASED                        10/10/2001

01012 VALDEZ JERRY                                          OTHER                           10/1012008

                                                                00011 TREIiINO II. ARH.RUH DATE, 09/17/2114 8.,..r C•• nty C.ntraliZl4 Oook,t Syato. Pt: 2               POll: 004tDOP

~LJII   TIlE: 15:53 : '3                                                          JCll SPPROO




                          .... TTORNEV                  INFORMATION·

 SEQ      DATE FilED       aAlt NeR.   NAME                            STATUS          DATE



.0001 10/10/2006           20211100    TREVINO II , ARMAHDO          SELECTED       1111"2008

. . . . , 01116/2011       17179700    ROGERS, MARCUS P              SELECTED       "/09/2011



                           'PROCEEDING                     INFORMATION.

 SEQ            DATE FILED                    VOlUI1E     PADE    PADE COUNT



00001           10/10I2,oa                                OUO        000'


ooooz
                DESC: APPL. FOR PRDSATE WILL

                10/10/210a
                DESC: WILL
                                               oa ..      ....       0012



                          DATED 12128/88

oooos           10/10/2008                                OH8        0010

                DESC: WILL

                          DATED 2/22197

DOID(j          10/10/200a                     08U                   0001

                DESC :

                          ARMANDO TREVINO LEnu IN REGARD TO

                          "PPl TO PROIIATE WILL

... 16          10/10lzooa                     06a        oua        0001

                DESC : REQUES! FOR

                          PVT PROCESS PER$ CIT"TlON

OU07            10/1"2006                      oea        0731       . . II

                DESC: NOTICE OF APPl PRDIIATE MILL

.... a          I 0/2~/2tDa                    oel •      6581

                DESC: CONTEST
                          DPPOSITION AND CONTEST TO PROSATE OF TWO

                          PURPORTED WILLS AND "PPlICATION TO

                          PROIAlE lULLS

 00'"           11/1'/2111                      oal7                 DOD2
                DEse : JURV DEtoIANIl

 00010          11/I'1200a                      0617      7650       oooa
                OESC :

                          ORIOINAl RESPONSE TO OPPOSITION TO

                           PRDSATE WillS AND PROPONENT'S MOTION

                          FOR SAHCTI ONS

 IDOl I          11/1"2006                      oel7                 ODOS

                 DESC :

                           SPECIAL EXCEPTION TO OPPOSITION AND

                           CONTEST 10 PRoe"TE OF TWO PURPORTED

                           WillS AND APPLICATION 10 PROIAlE WILLS

 oeOl3           12/0'/2"8                      oel8       7711       '002

                 DESC: ..allON TO
                           SET WilL CONTEST fOR TRIAL IIY JURY

 . . 115         12"81200•                      0818       ,32S       0090

                 DESC : MOTION TO
                           SET RECUSE OR DI SQU"LI FV

  .1017          12/1G/2'0e                     08n                   0005

                 DESC : MOT! ON TO




                                                                              3
RUN DATE: 09/1112014 Boxor Co.ntll C.ntrallzed Dock.t SlIet •• PI: 3              PGM: 011.14900'

RUN 111£, 15,53:43                                                                JCl. SPPROD



                     COMPEL AND FOIl SANCTI OIlS
0001 ,     1211 "200a                  oe\9         .211            0002

           DElIC ;

                     ADVISORY TO TIlE COURT

00179      12130/20111                 oal9         "as             D002

           DESC: REQUEST FOR

                     A DECISION 011 HOTION TO RECUSE

00022      01/U/20n                    0901         7900            0002

           DESC: COURT CORRESPONDENCE

                     FROM STIIRUN DATE : 0"1112114 a •• lr County Centralized Docket SY5t •• P, : 4              PGM: DKB4,.DP

RUN TIME:   IS:S5:~~                                                               JCl I S,pROD



                     AND COUNTER-MOTlO!< FOIl SANCTIONS

01039       0512112019                      2021        Hel            0005

            DESC : MOTION TO

                     ENTER OIIOER GRANT I NO SANCl! ONS

00042       0"04/2009                       2022        4125           0002

            DE5C :
                     ADVISORV TO THE COURT REGAIIDING

                     CONTESTANT'S PLEADING FOR ATTORNEV'S

                     FEES

             0"U/20n                        2025        U19            0002

            DESC : MOTI OW TO
                     RESCHEDULE ORAL DEPOSITIOW

00045        0712712009                                 ~'51           0005

            DESC : REQUEST FOR
                     FINDINGS OF FACT SUPPORTING 1"'OSITlON
                     Of MONETARV SANCTIONS          A(\j\I~T   JERRV

                     VALDEZ FOR PLEADINGS SIGNED ONLV !IV HIS

                     AnORNEV - JERRV VALDEZ

0....        07/211/2009                    2025        S55~           0002

             DESC: MOTION TO
                     SET MILL CONTEST FOR lRlAL IIV JURV

0".'         0712612009                     2025         55"           OO~2


             DESC : MOll ON TO COMPEL

                     ANO TO I"PDSE SANClIONS CPROPONEN'T'S I

00049        07/26/20Ot                     2025         5"9           0015

             DESC : MOTION FOR

                     RU LE I " CONFERENCE (PROPONENTS)

00051        07/28/2009                     2025         5U3           0011

             DESC : DIIJECT I ()tj
                     TO AFFIDAVITS Of' ANGIE CONTRERAS AND Of'

                     STELLA PENA

"'55         011/05/2."                     212.         0.. 5         0010

             OESC: MOTI ON FOR PROTECTIVE ORDER
                     AND OJIIECTION TO CERTAIN AFFIDAVITS -

                       PROPONENT 'S

00055        01111312009                     20U                       0002

             DESC : OB J ECT! ON
                       TO J ERRV VALDEZ ' REQUEST FOR FINDING Of'
                       FACT SUPPQRllNG I"POSITION Of' MONETAIIV
                       SANCTIONS AGAINST J ERRV VALDEZ FOR
                       PLEADINGS SI_O ONLV !IV HIS ATTORNEV

 OOOSl        06/1512009                     202.        ~2"58          0005

             DESC : OPPOSITION
                       AND CONTEST TO PROBATE Of' TWO PURPOII TED

                       WIL LS AND APPl TO PRO!lATE WILLS
                       ( F IRST AHENDED l

 00051        09l2~ / 20"                    202&         55U           0010

              OESC : MOTION TO COMPEL
                       AND FOR SANCTIONS ( FILED !IV DOROTHY
                       MELLO)

 0105.        1O/0I/20Ot                     2028         "'5           0005

              DESC : Oa..JECTlON




                                                                               5
RUN DATE: 0911712014 I . .or Co.ntlo' Cantro1l21d Doctat S),ot .., Pa: S      PGI1 : DKB4toOP
RUN TIME: IS.S5 : '4                                                          .JCL: SPPROD



                      OF DOItOTHY MELLO TO .JERRV VALDEZ' MOTION

                      10 COIIPEL AND TO I HPOSE SANCli ONS ANII

                      FOR RULE I " COIoFERENCE AND TO SET .JURV

                      .J URY TRIAL AND O&JECliONS TO AFFIDAVITS

                      OF f.NCIlE CONTRERAS AND STELLA PE ......

00060       100nnoO!                     2nD         1217         0003

            DESC:IIOTIONFOR

                      RilLE I " COWFERENCE (PROPONENT ' $'

000.1       10/2512009                   2030        1220         ODOZ

            DESC . MOTION TO
                      II1PO$£ SANTIONS ON CONTESTIoNT'S

                      AHORNEY FOR DISOBEVING JUNE 2, 2009

lOon        1012"2009                    2030        1225         0002

            DESC: REOUEST FOR
                      NEARING OF CERTAIN MOliONS FILED BV
                      PROPONENT JERRV VALDEZ

oo .. s     1110912009                   2031        10&7         0002

            DESC: HOllON TO
                      PROPONENT'S DROP NOVEHaER 10, 20n

                      SETTING OF CERTAIN MOTIONS

OOGH        11/09/2109                   2031        loa.         oaoz
            DESC : RESPONSE
                      .JERRV VALDEZ'S 1lER1FlED TO MOTION TO

                      COHPEL AND FOR SANC Tl OIlS

OOOH        11/25120"                    2031                     0002

            DESC: MOTIDII TO
                      REFER WI LL CONTEST TO ARBITRATION OR
                      MEDIATION

ooou        12129121.,                   20n          ,ass        0003

            DESC :
                      TRAVERSE TO WI LL CONTEST

00070        1212912009                                           aou
             DESC , MOTI ON FOR
                      PARTIAL SUMMARV .J UDClMENl IN WILL CONTEST
                       (PROPONENT '5)

00071        12129/2009                   2033        4878        Oloa
             DESC :
                       OHtallS TO MOTION FOR PARTIAL SUMMARV
                       JUDGMENT FILED &V PROPONENT JERRV

                       VALDEZ

 OOOlS       1215012009                   20n         UOS          toa2

             DESC :
                       LEnER FA     ARHANDO TREVINO TO JUDGE

                       SPENCER

 00072       01lOV20U                                              0003

             DESC: CONTEST
                       SECOND AMENDED OPPOSITION AND CONTEST TO
                       PROlATE OF TWO PURPORTED WILLS AND .PPL

                       TO PROBATE WILLS

 00074       0111412010                   2154         1927

             DESC : RESPONSE
                       DOROTHY MELLO'S TO PROPONENT'S HOTiON




                                                                          6
RUN DATE: '911112014 autr C•• nw C.ntrllUld Do.klt Sysu. P I : '             POI1: !Jt(a4toop

RUN TIlE. 15.53:44                                                           JCL : $PPROO



                    FOR PARTIAL SU_V JUDGIENT IN WILL

                    COf(IEST

10075      .1/211211'                          61 0'             00"
          DESC:

                    JERRV VALDEZ'S REPLY TO DOROTHY H.

                    HEUO'S REPONSE TO PROPONENT'S MOTION

                    FOR PARTIAL SU_Y JUDGHE..T IN MILL

                    CONTEST

           ,"2l12"0                    2034    un                DD.2

          DESC: REOUEST FOR

                    FINOI>IO OF FACT AND CONCLUSIONS    OF LAN

00071      01/27/2010                  2OS4    9399              00.2
          DESC : COURT CORRESPONDEI4C£

                    TO HR. aRUCE ROBERTSON. JR. AND HR.

                    ARHANDO TREVIIIO FROM HIt. DAVID aREM

                    (RE. MOlION FOR PARliAL SU_Vl

ODOH       02/11/2.10                  20SS    0595              0009

           DESC: MOTION TO

                    IN LIMINE FI LED ay JERRY VALDEZ

.0011      0211112010                  2OS5    aD2'              0006
           DESC: CHARGE OF COURT

0.017      .21111201.                  2.:"    ailS              ODIe
           DESC :

                    PROPONENT'S REQUESTED JURY OUESTIONS.

                    I NSTRUCTI ONS AND DEFINITIONS

00086      02/111201 •                 2'3'    lUI               0106
           DESC: MOTION FOR

                    PROPONENT'S INSTRUCTED VEROICT

OU82       02/22/211 0                 20Sl     334.             .0Ol

           DESC: MOTION TO

                    ENTER JUDGHENT

00064      02124120 ••                 ZOS'     4470             ODO",

           DESC: MOTION TO

                    TRANSFER CLAIM FOR ATTORNEY'S FEES AND

                    EXPENSES FROM PRoeATE COURT NUHIIER TIfO

                    TO PRoalHE COUR 1 NUMBER ONE

0I06S      03102/201 0                 U3.      7210             0002

           DESC: OeJECTlON

                    PRO~NTS     TO ENTRY OF JUDGHENT

• 0066     .3102/201 •                 zos.     72Z1             000'

           DESC: SUPPLEMENTAL

                    MOTION TO TRANSFER AND REQUEST FOR

                     WRITTEN RULING

.006'      05/.212010                  2.U      8137             0003

           DESC. AFFIDAVIT
                     OF JERRY VALDEZ

            .3/31/201 •                 2UlI    76Z5              .OZ,
 '""       DESC: MOTION FOR

                     JUDGIIENT NON OISTANTE VEREDICTO

 O.Dtl      OS/3112010                  2OS8    7851              0012

            DESC : MOnON FOR

                     NEN TRIAL (PROPONE"T'S)




                                                                         7
RUN DATE :   n/17l201~       e... r   Count\' C.ntrali2ld Docket Sy.to .. PI' 1      PGI4 : D04"OP

RUN TIME : 15 : 55 : 4'                                                              J CL : SPPROD



00."          151071201 0                   2041       .a2'              ooos
              lIEse : HOllOW TO

                         AD\IANCE HEAR I Nri DATE OF HOT! OW FOI! HEll
                         TRIAL
00.,5         0510112111                    Z041       111'11            0011

              lIEse : OIUOINAL PETlTlOW

                         TO RESCUI1l UNllRITTEN COWTRACTS FOI!

                         E~CESSIVE,    UNCOWSCIC»/AILE ATTV'S FEES

. . 162       0511 l/20 II                                               00D2

              IlESC :
                         DOROTHV MELLO'S ANSIIER TO PROPDHENT'S
                         HOllOW FOIl NEil lAlAL

000 . .       D5/1912110                    2042                         0001

              lIESC : DEFENDANT'S
                         OIlIGlNAL ANSNEI!-IRUCE ROIlERTSOW J R.

DO.,7         05/2012011                    2142                         0101

              lIESC : PfRSOWAL CITATION

                         aRUCE ROIEI!TSON JR. SfRV'D 0511112010

000"          05/2/1/211D                   2042        'U2              0002

              IlESC : NOTICE
                         OF APPEAL

01100         05/Z.,2011                     2042       "2~              0002

              OESe:
                         LETTER FROM ARHANDO TREVI NO TO KEITH E .

                         HOTT LE

olin          0'" 0/211 0                                                Don
              IIESC: HOllOW Til

                         DISMISS ifill CDWTEST

00101         06/1 I 1201 0                  2045       !tlD             0001

              DESC : PRDOf' OF SERVICE CERTIFIED HAl

 001 O!        0611112010                    2D~3       1IO!1            0001

               OESC : COURT COIlRESPONDENCE

                         FROM FOURTH COURT OF APPEALS

 OOlH          . . 111112010                 2045       IOSI             oon
               lIESC:

                         "PPELLANT' S HOTI OW TO AlATE APPEAL

 00105         06l24n010                     2044        0551            OOD I

               IIESC : COURl COIlRESPONDENCE
                          FRo.! THE COURT OF APPEALS

 001 O'        06124/201 D                   2044        D719             DOOI

               DESC : COURT COI!RESPONDENCE
                          FROM COUR T OF "PEALS

 nl17          "/2S/21 1 0                   2144        126S             DDOI

               IlESC :    COURT CORR.ESPONDENCE

                          FROM FOURTH COURT OF APPEALS

 "Ioe          .. , ,,nOl 0                  204 •       4S96             0003

               OESe : HOTIOW TO
                          SEVER
               011., / 20 10                 2144        9411             0001
 001 "
               IlESC:
                          COURT OF APPEALS

  DtllI         01112 / 20 10                 2D45       069S             0005

                OESe :




                                                                                 8
RUN DATE: U/17/201' lIoxer County Centralized Docklt Svst . . Pt: II             PGH: DltIl4900P

RUN TlI£:   15:S3:~'                                                             JCl: SPPAOD



                     LEnER FR JUDGE GUY HERMAN TO JUDGE

                     SPENCER-RE: APPOINTIlETN OF STATUTORY

                     PROBATE JUDGE

01112       0711212010                  20'5       1446             0002

            DElIC: COUll" CORRESPONDENCE

                     FROM FOURTH COURT OF APPEALS

DOllS       0711912010                  2045       5005             oODI

            DESC: APPEAL

                     APPELlAIIT'S REQUEST FOR CLARIFICATION

                     DR MODIFICATION OF 07/3012010

DOllS       071"/2010                   2045       505'             0001

            DESCI COU!lT CORIIESPDNO£NCE

                     FROII COURT OF A"EALS

00116        07/301201 0                2U,        0764             0003

            DE$C: HOTION TO

                     DRDER NUNC PRO TUNC

00117        0./0212011                 204'       1"2              DOl'
             DESC: AlENDEO
                     FIRST PETITION TO RESCIND UWWRITlEN

                     CONTRACT FOR EXCESS I VE, UNCONSC 1 DNAIIl E

                     ATTORNEY' $ FEES

Dill.        0811212010                 20"        .7l'             0002

             DESC: MANDATE

lOll'        0910312011                 204'       1521             0 . .5

             DESC: MOTlDN FOR SUMMARY JUDGMENT

                     OF DEFENDANT IIRUCE ROIIERTSON, JR.

00122        0911 01201 0               2".        UOI              0020

             DESC:
                     ADVISORY TO TtE COURT

                                                                    0015
00124        0911 0/201 0

             DESC: MOTION FOR
                                        2041
                                                   ""
                     JERRV VALDEZ REOUESTING BRUCE ROIlERTSDN.

                     JII. TO SHOW AUTHDRTTY TO ACT

00125        ot/lSl2olo                                             OOQl
             DESC I NOTICE OF APPl PROSATE Will

                     FIRST AlEI/DED

OOlU         a"l S/ZDlI                 204.
             DESC: AlENDED APPlN FDR PROeATE WIll

                     FIRST

00126        0911"2010                             a530              0002

             DESCt

                       lETTER TO BEXAII COUNTY CLERk FOR TtE

                       HONORABLE JOHN A. HUTCHISON, III

 01127                                              &5S2             0002

             OESC I MOTlDN TO WITHDRAW AS ATTORNEV

                       (BRUCE R. ROBERTSON. JR.l

 nl21         0912012010                 20"        0.,7             OOOS

              OESC: REQUEST FOR
                       A tEARING ON PRE-TRIAL MOTIONS

              "/2012110                  20"        0 •• 0           ODD~
 Ofl2'
              DE$C: HOT I 011 FOR
                       RULE U' CONFERENCE




                                                                             9
RUII DATE: 09f17l20U 1I ••• r        Count~   C.nt .... llzod Do.k.t S"'. . . . PI : '   POll: 01(8000'

RUII TIME:   15:M : ~~                                                                   JCL: SPPROD



tol50         n/241201D                       20"
                                                         "I'               0001

             DESC : NOTICE

                        OF SUIIMISSION

10151         1010512010                      2'"        92"               0002

             DESC: HOllON TO

                        REQUIRE COURT REPORTER TO RECORD ALL

                        PROCEEDI NOS

00132         10105/2010                      214'        '2"              0004

              DESC : HOTION FOR

                        COURT TO TAKE J UDICIAL NOTICE OF

                        MANDATE ISSUED IN ifill CONTEST

. . 134       1010712010                      2050        use              0002

              DESC : AFFIDAVIT

                        TO SERVE ON J UDICIAL ASSIGNMENT

00135         1110712010                      2050        0640             0003

              DESC : PlAI NTI FF' S

                        VERIFIED NOTION FOR          CONlINU~E

              1010712110                      2050                         0001

              DESC,

                        DOCKET SHEET ON MINUTE ORDER 2010-00

00137         11/01/2010                      2051                         0002

              DESC:

                        LETTER TO MS . lEE FRDM ARMANDO TREVINO

oOl3e         11/01/2010                      2051                         0002

              DESC : NOli CE

                        OF IIoITENT TO RE - FllE NOTIONS FILED

                        DURIIoIG THE PERIOD SEPTEHllERI. 2010

                        l'HROUOH OCTOBER 4, 2010

0013'         11101/2010                      2051        3652             0003

              DESC : HOTION TO

                        SET A PROMPT HEARIIoIG ON APPLICATION TO

                        PROBATE ifILL AND TO APPOINT AN

                        I _PENDENT EXECUTOR

DOUO          11101/2010                      2051                          0059

              DESC : HOlIONFOII

                        NEIf TRIAL

00141         11101/201.                      2051                          0002

              DESC:

                        LETTER TO HR. lEE FRDM ARMANDO TREVINO

00142         1111612010                      2052        211a              0.02

              DESC: PLAINTIFFtS

                        FIRST SUPPLEMENT TO HIS HOllON FOIl NEW

                        TRIAL

DOlO          1111 "201 0                     20sa         2120             0001

              DESC :
                         LEllERS FRDM ARMANDO TREVI NO

 00144         11/1l/2010                     2052         2121             un
               DESC : AMENDED
                         APPlICAlION TO PRO.... TE 1,,7 WILL SECOND

 00145         1111'/2010                     2052         2130             IDOl

               DESC :

                         LETTER TO JUDGE HUTCH I SION




                                                                                  10
RUN DATE, 09/1712014      a. •• r   Count)' C.ntraUzed   Doc~.t   Syst ... P,: 11 PGM: DlCB470"

RUN liME:   15:53:~~                                                              JCL: SPPROD



            1111'12'10                    2052      2131             0002

            DESC : MOll ON TO

                      ENTER ORDER DENVIIIO MOll ON FOR
                      COWT I NUANCE

0.147       11/1"201 0                   2052                        0002

            DESC :

                      lEllER FROM AAHANDO TREVINO

001411      1111612010                    2052      2135             0001

            DESC:

                      LEllER TO MS. LEE
            1111 612010                   2052                       0004

            DESC : MOTION FOR
                      COURT TO SPECIFV GROUNDS FOR CLAIMING
                      THAT JERRV VALDEZ IS UNSUITABLE FOR
                      APPOINTMENT AS INDEPENDENT EKECUTOR

00150        I2IU/21l0                    2052                       0002

             DESC:

                      LETTER HON JOHN A. HUTCHISON III TO

                      AAHANOO TREVINO III

00151        12/10/2UO                    205S      4510

             DESC: ANSWER
                      TO AND HOllOWS TO STRIKE FIRST AMENDED

                      APPL. TO PROBATE WI LL. TO DENY APPT. OF
                      JERRV VALDEZ AS I NDEP. EXECUTOR. TO
                      ENTER FINAL JUDOI1EIIT DENYIOIG PROIIATE OF
                      THE I,all AND 1"7 WILLS, AND APPL. FOR

                      "PPT . OF TEMP. 4OMINlSTR"TOR

00152        12/15/2010                   2053      .. 70            0005

             DESC : OIlJEClI ON

                      TO COURT'S FINDllIO OF UNSUITABILlTV

00155        12/15/2010                   2055      .. 75            OODS
             DESC: APPL. FOR PROlATE WI LL
                      ROBERTSOW'S LACK OF ST AWDI NO

0.155        12/15/201.                   2051      U79               0001

             DESC : CERT I F I CATE
                      OF REGISTRATIOW

. . 157      12/2912110                   2054      4107              0002

             DESC: REOUEST FOR
                       PREPAAE THE REPORTER ' S RECORD

00151        1212912110                   2.54      43"               0002

             DESC : NOTICE
                       OF APPEAL

 to15'       1212"2010                    2.54       4511             0002

             oliSe; REQUEST FOR
                       PREPAAE CLERK '$ RECORD

 .flU        12/2912.10                    2.S4      4S!5             0002

             DESC. WOTiCE
                       OF APPEAL

 .0161        12/3012' I'                  2054      4"11             0001

             DESC :
                       LETTER FROM COURT OF APPEALS

 OOIU         01/111/2011                  2055      '1147            0001

              DESe: OATH




                                                                             11
RUN DATE : 1'/11/201' ae •• r         C."nt~   Cent r alized Docket Syst •• PI ; 1 1 PGM : DK&"OO'

RUN TIME: 15:53 : "                                                                      J Cl: $PPIIOD



                      MARC U$ P . RDGEU

            01/111/2011                        2055                      0002

            DESC :    IIOIi!)

OOUS        01/2112011                         20SS                          0005
            DESC : CONTEST

                      OBJ ECT! ON TO ORDER "PPOI NT I NG TE"PORAAY
                      A~INISTRATOR        OR PENDING CONTEST OF "Ill

001 ..      01/20 / 2011                       2055                      0002

            DESC :

                      lETTER TO J UDGE HUTCHISON FilCH ARI1AHDO
                      TleVlNO

DOU7        0112012011                         2055       37"                oou
            DESC :
                      LETR TO     ~   III CItHOFF FRCH   AR~NDO    TREVINO

OOIU        01120/2011                         2055                          Don
            DESC :

                      lETa TO COUNTV CLERK FilCH AIIIW«lO

                      TREVINO

DOln        DIt2I/Z0l 1                        2055                          0002

            DESC :
                      l ETR TO JUDGE HUTCHI NSON III FROI1

                      ARI1AHDO TREVI NO

00170       01/21/2011                         2055       4901               0002

            DESC:
                      LETR TO JUDGE HUTCHINSON III FROI1
                      _           TREVINO

00171        01 121 I2UI                       2055        4903              0004

            DESC : HOTiON TO
                      SHOt! AUTHORITY

00172        01 / 21/2 .. 1                    2055        4907              0017

            OESe . OBJECT! ON
                       TO IIRUeE ROBERTsON JR, APPEARANCE IN

                       PERSON AND BV ATTORHEV

oDIn         01121120 11                       20SS

             DESC : OeJECT! ON
                       TO JANUARY 4 , 2011 ORDER THAT APPOINTEO

                       A TEHPORARY AONINISTRATOR "ND 10 THE

                       POIIERS A"ARDED TO THE TE"PORARY

                       AONINISTRATOR

00\"         01/211/20 11                      2056        0145              0003

             DESC : HOTiON TO
                       AllEGED WilL CONTEST FOR HEARING

 00175       01 / 2.I2UI                                   01411             0102

             DESC : COURT CORRESPONDENCE
                       TO; JUOGE HUTCHISON FROM AAHANDO TREVINO

                       COPY OF A NOli ON TO SET HEAA I NG

 oOla        01/211/2011                                   0150               0002

             DESC : COURT CORRESPONDENCE
                        TO JUDGE HUTCH I SON FR:         AR~NOO    TREVINO
                          APPl I CANT' S OIlJ ECTION TO ORDER APPOI NT -

                          I NO TEHPORARV AONI NI STU TOR

 00171        0 1/ 211/20 11                    2056       0152               0003

              DESC : OIlJ ECT I ON




                                                                                    12
RUN DATE:   D'1l7/2"~     a'.lr CO\lntv Centr.112ed Docket Svstlll p. ; 12 PGH: Dt(a4'OOP

RUlI TIME: 15:55:44                                                           JCL: SPPROD



                     TO OROfR APPOINTI'4G TEM'ORARV 40111111ST-

                     RATOR PENDING CONTEST OF WILL

0017a       DI/2I1nOII                               0155         0002

            DESC: eOUIIT CORRESPONDENCE

                     lO:JUDGE HUTCHISON Fit .ARMANDO lREVINO

001110                                   2057        112311       0002

            DESC : COURT CORRESPONOENCE

                     FROM I,R_OO TREVINO TO JOI1N A.

                     HUTCHISON,    III, STATUTORV PROBATE

                      JUDGE

IOlal       05/04lZQII                   2057                     0005

            DESC :

                      APPLICANT'S COIIPLAINT REGARDING DUE

                      PROCESS VIOLATIONS IIV THE COURT

001112       03/04/2011                  2057        11245        0002

            DESC: COURT CORRESPONDENCE

                      FROM ARMANDO TREVINO TO JUDGE JOI1N A.

                      HUTCH I SON, III

001&3        O,,04/2UI                   2.57        11247        000.

             DESC: MOTION TO DISMISS

                      HILL CONTEST AND FOR SANCTIONS

0 .. a4      0"0I12t11                   2059        a421         0002

             DESe: CONTEST

                      tlflLLl

DOIaS        04/01/2011                  205'        11595        Don

             DESC:

                      RESPONSE TO JERItV VALDEZ EI GHT SETS

                      OF MOTIONS   AND Oa.JECTlONS

001117       04/0412011                  2059         97110       0002

             DESC:

                      LETTERS FROM ARMAIIDO TREVINO TO

                      JUDGE JON A. HUTCHISON III ..oTI CE OF

                      HEARING

00l1la       04/0412011                  205'         '7114       0007

             DESC: NOTION TO SET HEARI'4G

                      APPL I CANT HEHORANDU" aRIEF

 00\&9       04/04/2011                  2059         91113

             DEIC: MOliON TO
                      ABIDE BV AND TO EHFORCE MANOATE AND

                      SUTLEI'IENT AGREEMENT

 001 90      04/011/2011                  20U         3 .. '       0004

             OfSC: CONTEST

 00191       04/Oa12011                   2060                     0002

             DEse: OBJECTI ON
                       TO HEAAtNG ON APPLICANT'S MEHORANDUM

                       BRIEF REGARDING NOT IONS SET FOR

                       APRIL a, 2011 HEARING AND HIS MOTION

                       TO AlII DE IIV AND TO ENfORCE MANDAlE

                       AND SETTLEHENTAGREEHENl

 00192        04(Oa/2011                  20U          5 ...        ODDS

              DESC:
                       1I0BERl$ON'S LACK OF SlANDI NG TO COl/TEST




                                                                         13
RUN OATE : n/l1l2014 Bu.r County C.ntrllald Docklt SYlt . . Pa : U                PGM : DtlI'900P

RUN TIME:   15 : 53:~4                                                            J CL : SPPROO



                       III LL MEANS COURT DOES NOT HAVE

                       SUBJ ECT-MAllER JURISDICTION

01193       H/oallOll                      20U                    0002

            DESC : JURY DEMAND

                       UGARDING lULL CONTEST FILED 8V

                       BRUCE ROIlERTSON, JR.

             04/.1112011                   20U         U75        0004

            DESC : APPL. FOR

                       APPLICANT'S SPECIAL EXCEPTIONS TO WILL

                       CONTEST FI LED BY BRUCE ROIlERTON, JR.

GOl'S                                      2060        U7.        ODOI

             DESC : COURT CORRESPONDENCE

                       FROM JUDGE JOHN A. HUTCHISON III TO

                       ARMANDO TREVINO, II , GEORGE SPENCER, JR.,

                       BRUCE ROBERTSON, SET FOR TRIAL ON

                       02-1S-20U AT 9:10A.M.

00U7         0411"2011                     2060        7&73       0001

             DESC: IIOT! ON FOR

                       EXT. OF TIME TO FILE aRIEF EXTENDED TO

                       05/1012011; FOURTH COURT OF APPEALS

OOln         04/19/2011                    20"         !Ian       0002

             DESC ;

                       LETTER FROM ARIIANOO TRElilNO

OU"          04/1 "2.11                    ZOU         6692       OODS

             DESC: 08J ECTION
                       TO PROPOSED ORDER

00200        05/0612011                    20n         0062       OOD<
             DESC : MOTION TO

                       FULFILL MISTRERiAL DUllES

0.201        05/0V20l1                     20'1        006 7          0002

             DESC ;
                       LETTER FROM ARMANDO TREYI NO

00202        05/0612011                    2262        006'           0004

             DESe : REOUEST FOR

                       FINDINGS OF FACT. CONCLUSION OF LAW

00203        0510612011                    20U         Don            0004

             DESC , COMPLAINT
                       REGARDING CERTAIN RULING OF TRIAL       coun
                       • HOTION TO RECONSIDER '-20 - 2011 ORDER

00204         05/0612011                   2n2         OU7            Don

              DESC ; ORIGINAL ANSWER

                        TO III LL CONtEST F I LED BV

                        BRUCE ROBERTSON, JR. AND ORIGINAL

                        COUNTER-CLAIM FOR INTERFERENCE NTIH

                         PROI'ERTY RIGHT

 00205        05/0,,2011                    2062        0103          0002

              DESC;

                         LETTER FROM ARMANDO TREIII NO

 0021'        05/0612011                    2062        0105          0002

              DESC ;

                         LETTER FROM ARMANDO TREIII NO

 . . 207      05/ .. /2nl                   2062        0107          0006

              DESC :




                                                                             14
RUN DAT£: n/17/21l4 1I... r County C.ntrol1 . . d D•• ket Syste. PI: 14 PGJI. DIUI4900P

RUN TIME: 15:55:44                                                          JCL: SPPROD



                     JERRY VALDEZ'S SECOt/O COMPLAINT REGARD-

IUOll       05/06/2011                 lOU         0115         0003

           DESC:

                     LETTER FROI1   AR~DO    TREVINO TO JUDGE

0020.       05/0'/2011                 20U         DIU          0004

            DESC: OIIJECTION PROlATE NI LL

                   FILED IIY BRUCE ROIIERTSON, JR.

00210       0511212011                 20lZ        UII.         0004

           DESC. INVENTORY

00211       05/1512011                 2Ol2        45911        0002

            DESC: ORIGINAL ANSWER

                     COUNTER-DEFENDANT'S

"212        OVOIlZoll                  2065        5441         OODS

            DESC: NOTICE

                     PAST DUE FINDINGS OF F ..CT AND

                     CONCLUSIONS OF LAN

01213       OVOI/2011                  20U         544'         0022

            DESC: OIJECTION INVENTORY

                     AND MOTI ON FOR SANCTIONS

00214       0'"712011                  2063        U'4          0005

            DEst: CLAII1

                     FI LED BY BRUCE ROIOTSON JR, U 1'1100.00

OO2IS       06/0912011                 0000        0000         0000

            DESC: NOT. OF CLAII1 FILED

                     I1AI LED TO I1ARCUS ROGERS ON '11 Dill

002111      0"2012011                   2064       son          0001

            DESC: IIEJECT! ON OF CLAII1

                     FilED BV BRUC£ ROaEA;lSON • .JR-.114,600.00

01217       0"21/2111                              un           0006

            DESt: oaJECTI ON

                     TO JERRY VALDEZ' IIEQUEST FOR FINDINGS OF

                     FACT AND CONCLUSIONS OF LAN

                      (BRUCE ROBERTSON'S)

00220       0"21/2011                   20U        SHII         0007

            DESC: PLAINTIFF'S ORIGINAL PETITION

 01221      "/24/2011                                  III"      '002

            DEst: ORIGINAL ANSWER

                      OF DEFENIlAlolT -lWItUS ROGERS

 00222       01101 12011                2065           25S'      0005

            DESt: MOTION FOR SUI1IWIY JUDGMENT

                      COIIIITER-DEFENDANT'S

 D0223       07101/2011                                          0003

             DESt. RESPONSE

                      TO COUNTER-PLAINTIFF'S REQUEST FOR

                      SANCTIONS (CROSS DEFENDAIoITS)

 01224       07122/2011                  20U                     0012

             DESC.
                      ADVISORY TO COURT IY JERRY VALDEZ

 00225       OU2ZIlOII                   zou                       0002

             DESt.
                      ADVISORY TO COURT TO HONORABLE JOHN

                      A. HUTCHISON III




                                                                       15
RUN O"TE: 0"171Z0I4 II . . . . county ClntraliZld      Ooc~at   beta. PI: l!o POll: OU4,00P
JlUN TIME,   15,55'~4                                                          J CL : SPPROO



0022t        0712212011                  20U        4370           0002

             DESC: GUARDIAN'S

                      REJECTION OF CLAIM OF IIRUCE ROIIEIITSON,

                      JR'S CLAIM

00227        011/0212011                 20U        e'29           0004

             C£$C: INVENTORY
                      TEMPORAlty AMENDED (DOD) 09130/2008

Dl2211       01llOlI/2111                20U                       0001

             DESC: COURT CORRESPONDENCE

                      FROM FOURTH COURT OF APPEALS

002i'        011/0412011                 2067       2217           0008

             DESC :
                        FIRST SUPPLEMENT TO RESPONSE TO MOTION
                        FOR SU_RV JUDGEMENT

00230        011104/2011                 2"7        2225           0017

             DESt: RESPONSE
                        TO COUNTER-DEFENDENT'S I1OTlON FOR

                        SUI1HARY JUDGEMENT

Denl          0110412011                 2067       2242           oaos
             DESC: MOTI ON TO
                        REQUIRE ROIERTSON 10 AMEND HIS PLEADINGS

                        REGAADING THE INVALlDITV OF THE DECEMBER

                        23, 2009 JUDGEMENT

00232         01/1'12011                 2067       2245           0002

              DESC : HEMORANlJUt4
                        FROM ARPIANOO TREVINO 10 THE HONOIIAIILE

                        JOHN A. HUTCHISON, III. STATUTOIIY
                        PRDD"lE .JUDGE

              0810412011                 2067       2247

              DESC, OBJECTION
                        BY DOROTHV H. HELLO, TO CLAIt4 OF BRUCE

                        ROBERTSON, JR.

002H          01llOV2011                 20'1       22110          0002

              DESC : MEMORANDUM
                        FROII ARHAHDO TREVINO TO THE HONOIIAIIlE
                        JOHN 1RUN DATE:   n/17l2D1~     IIOXlr CO.ntll Contrll1Z1d Docket Sl/&hll PI: a         PQM: DIlll490DP

                                                                                  J Cl: SPPROD



                     IIV PUCE ROIlERTSCOI, TO JURV VALDEZ'

                     IIOTiON TO REQUIRE ROIlERTSON TO .\MEND HIS

                     PLEADINGS REGARDING THE INVAlIDITV Of'

                     THE DECEMIIER 23, 20., JUDGEMENT

IUSf        Oe/17l2011                                  5274          0002

            DESC: RESPONSE

                     TO OIlJECTI ONS TO CLAI M OF BRUCE

                     ROIlERTSON, J R . FILE HEREIN BV JERRV

                     VALDEZ

. . 240     oe/17/2111                   20U                          0002

            DESC' RESPONSE
                     TO OIlJECTlONS TO CLAIM OF aRUCE

                     ROIIERTSON, JR. F I LED HER£! II IIV J ERRV

                     VALDEZ

00242       011/2412011                  2 .. e         5270          oou
            DESC : OPPOSITION

                     TO TEMPORARY AllHlN INV

00243       06/24/2011                                                0003

            DESC :

                     TRAVERSE TO COUNTER DEFENDANT'S

                     RES'ONSE TO COUNTER- PLAINTIFf'S HOTION

                     FORSANCTI ONS

00244        06/2'12011                  2DU            3279          ooa
             DESC: HOllON TO

                     TRANSfER T~ SUITS

00245        0112,4/20 11                20U            32,.          0012


                     LETTER FROM

                     HUTCHISON III
                                     AI._
             DESC : COURT CORRESPONDENCE
                                                  TREVINO TO J UDGE



0024~        Oe124/2011                  20 ••          52'.          0002

             DESC : COUltT CORRESPONDENCE

                     LETTER FRllH ARMANDO TREVINO TO GERARD

                     RICJ(HOFF

 00247       0813112011                  2"11           ~"5           IOn
             DESC : APPL TO RESIGN



 0024.
                     AS TEMPORARV AllHllilSTRATOI.

             '''0712011
             DESC : CLAIM
                                         2 . .'         ....          0005



                      (OeJECTlONI OF aRUCE ROIIERTSON, JR .

 00249       0910"2011                    20"            OIUI         0004

             DesC : CLAIM
                      TRAVERS RESPONSE TO OIlJECTI ON TO elM 11

                      Of' PUCE ROIIERTSON, JR . FILLED av

                      JE~RY   VIILDEZ,

 01250       09/ 1 4/2011                 20"                          0005

             DESC: HOT! ON fOR
                      BRUCE ROIIERTSON JR. TO SI10W AUTHOIU TV

                      TO FILE II PRO SE PEll TlON AOAI NST MARCUS

                      p . ROGERS. J ERRV VALDEZ'S VERIFIED

 01251        0"14120 1 1                 20.,                         00D4

              D£SC , OaJECTION

                      AND SPECIAL EXCEPTIONS TO ORIGINAL




                                                                             17
RUN DATE:   "/17I201~     aonr County ClntrU1Z1d Oockot SysteM PI: 17 PGH : OK14'00P

                                                                             JeL : SPPROD



                      PETITIOH OF IIIUCE ROIERTSOH JR •

• U52       0"1~/2011                     2."       • .,0        0002

            OESC :

                      LElTER TO JUDGE HUTCHI SOH FRot1 IIRIWWO

                      TREVINO

00255       "/14/2011                     20"       un           0002

            OESe : REQUEST FOR

                      CLIIRIFIC"TIOH OF THE TERM "STATUS

                      CONFERENCE"

0025'       .tl22/2011                    20.,      '340         DOOS

            DESC: FI ..... L ACCOUNT

Ons.        0'/22/2011                    20U       9256         0005

            DESC:
                      DECLARATI OH OF DOROTH'I H. HEllO

01257        0912212011                   20.,      'ill         0004

            DESC :

                      JERRV VALDE2 REQUEST TO SET VARIOUS

                      HOTlDHS

00259        09/22/2011                   20.,                   0002

             DESC I
                      LETTER FRot1 AnV TO JUDGE HUTCHINSOH III

002.0        09122/2011                   20.,      'U 7         0004

             DESC :



00255
                      ADVISORY TO THE COURT

             ,,/2312011                   20.,

             DESC: NOTICE OF APPL FINAL ACCOUNT
                                                    ,   ...      0001



00256        0912612011                   2070          Oil'     0002

             DESC : NOTICE

                      Of SCOPE OF REPRESE14T ,\1 I OH

G02n         10/31/2011                   2071          9U7      0002

             OESC: RESPDHSE
                      TO MUtE ROBERTSON. JR.·S REQUEST FOR

                      DISCLOSURE IflLEO BV DOROTHY H. HELLO )

U2U          10/31/2011                   2071                      0002

             DESC: COMPLAINT
                      DOROTH'I H . HELlO'S TO IEII4Cl SERVED MITH

                      ... REQUEST FOR DISCLOSURE IV IIRUCE

                      R.OIEJlTSOH. J R.

002U         10/3112011                    2071                     0002

             lIESC:
                       LETTER TO INSURERS FRot1 IIRHANDO lREVl140

 002.5        10/31/2011                   2071                     0002

             DESC :
                       LETTER TO J UDGE HUTCHINSDI< FROM IIRIWIDD

                       TREVINO

 002U         10/51/2011                   20 7 1       ,a45        0010

              DESC: HQTI OH TO
                       SET HEARING JlEBARDII4Cl _DATE

 oon7         1015112011                   2071         9855        0021

              DESC : MOTION FOR
                       COUECTIOW OF I\IOOUNT OF SUPERSEDEAS
                       BOND AND FOR DEPOSIT IN DECEDENT'S




                                                                        18
RUN TIlE, 15,53:45                                                        JCL: SPPIIOO



                   ESTATE

           11/0212111                2072        4U5          0002
           DESC,

                   LETTER TO JUIIG£ HUTCHISON FRO" ARMANDO
                   TilEY I NO

002"       11102/2011                2072        4117         0004

           DESC : MOliON TO

                   ABATE REGARDING lIRUCE ROBERTSON. JR.$

                   CLAIM AGAINST Tt£ ESTATE OF NARTHA JANE

                   VALDEZ
. . 211    121"12111                 2074        27&1         0005

           DESC: NOTICE OF t£ARING OF

                   JERRY VALDEZ' S COMPLA I NT

00271      I2IU/2t1l                             276'         0013

           DESC: MOll ON TO
                   SET ASIDE INTERlOCUTORV ORDER

                   DENYING COUNTER PLI\IIITIFF'S MOTION FOR

                   SANCTIONS

00272      1210612111                2074        276'         0004

           DESC : MOTION TO
                   SECOND MOTI ON

01213      12/1"2011                 2014        27"
           DESC: OBJECTION
                   TO ORDER

00274      121"/2011                 2014        5152          0002

           DESC:
                   LETTER FR ARMANDO TREVI NO TO
                   HON JONH A. HUTCHINSON III

00275      1210612011                207'        5'54          0004

           DESC; REQUEST FOR

                    (JERRY VALDEZ) FOR A HEARINCI OF VARIOUS

                   MOTIONS PREVIOUSLV FILED BV HIM

D027i      1210"2111                 2014        5'58          0002

           DESC;
                   LETTER FR ARMANDO TREYINO TO
                   NON Jot< A HUTCH I SON III

DOl71      1210612111                            55"           '103

           DESC: HOTUJN FOft

                    (RENEWED) IIIH rTEIi RULINGS ON MOTIONS



 00176     1211 "2111                 2075                     0005

           DESC: MOTION TO
                    SET ASIDE INTERLOCUTORV ORDER
                    DENYING COUNTER-PLAINTIFF'S MOTION FOR
                    SANCTIONS

 . . 279    1211912111                2115                     0007

           DESC; MOTION FOR NEil TRIAL
                    REGARDING ORDER OItANTING COUNTER-

                     DEFENDANT'S MOTION FOR SUMMARV

                     JUDGMENT

 00261                                2D75                     0011

            DESC: COURT CORRESPONDENCE




                                                                     19
RUN DATEI 09117/2114 BUlr C•• ntll Clntrll1Ud D.cket SIf,te. PI : U           POM : OU,'OO,
RUN TlltEl 15:53 : 45                                                         JCL: SPPROD


                    COURT OF APPEALS

.OZ&.       1212&/2011                 2075        51,4           0001
            DESC:

                    COURT OF APPEALS KEITH . HOTTLE

11282       01/nl2t12                      2075    "Ia            0002

            DESC: COURT CORUSPOIIDENCE

                    f1!011 FOURTH COURT OF "",EALS TO- ARIIANDO

                    TREVINO, DINAH L GAINES,JOHN A

                    HUTCHI SON III, GERARD RI CKHOFF ,GEORGE H.

                    SPENCER

oozes        0111 0/2112                   20H     1772           0004

            DESC: COHPLAI NT
                    REGARD I NG ORDER ENTEltED WITHOUT NOli CE
                    OR wrTHOIIT AN EVIDENTIARV HEARING

             D1/10/lU2                     20H     17H            0002

            DESC: COURT CORRESPONDENCE
                    ATTORNEV TO JUDGE HUTCHISON

D028S        011l0n012                             177&

             DESC: MOll ON FOR
                    secONI) COhIFERENCE PURSUANT TO RULE I U

                    OF THE lEXAS RULES OF CIVIL PROCEDURE

             01/1012012                    2076    1782           0020

             DESC: ANSWER

                    FIRST _OED TO ROBERTSON'S CLAIM,

                    FIIlST AMENDED ANSWER TO ORIGINAL
                    PETllION,AND FIRST AMENDED COUNTER-CLAIM

                    AGAINST ROBERTSON

00287        01/10/2012                    ZOH     1802           0005

             DESC: HOlI ON TO SET DOCKET
                    AND TO ENTER WRITTEN RULINGS ON >lUHEROUS

                    HOTIONS FILED BV JERRV VALDEZ

00288        01/1lllOl2                    lOH     1807           0002

             OESC : COURT CORRESPONDENCE
                    ARHANDD TUVINO , AlTV TO JUDGE HUTCHISON

0028'        01/1012012                    20"     Ian            0016

             DEse : SUPPLEHEIIT AL
                    TO HOlIDli FOR SUMMARV JUDGHEIIT

00292        0111112012                    207'    72U            0005

             DESC: OSJ ECT/ 011
                    SECONI) S£T OF ROSERT ROBERTSON'S COI(JEST

                    OF THE I "7 WILL

onn          01/1212012                    201'    7271             0104

             DEac : RESPONSE
                    DEFEHDAHT BRUCE ROBERTSOII, JR TO

                    PLAINTIFF'S FIRST AMENDED SET OF REOUEST
                    FOR ADMISSIONS

              01/25/2"2                     2077    IU7             0002

             DEse: ANSWER
                        FIRST SU'PLEHEIITAL OF COU>lTER-DEFENDANT

                        BRUCE AOBERTSDII

 002"         02/02lZI12                    Z077    saas            0002

              DEse : COtiRT CORRESPONDEHCE




                                                                         20
RUW DATE:    D'/17/2U~ a.IC'~      County Clntr.1J.2.ld Doclctt Svst ... PI; 20 PGM:   OK.~'oa'

RUN lIP1E:   15155:~S                                                          JCL:    SPP~OD




                      FROM ARIIANDO TREVINO,AllY TO JUDGE

                      HUTCHISON

00291        02/05/2012                   2017      5565           0002

             DESC:

                      EFFECT OF DENIAL FO APPLICATION FOR

                      MIlT OF HANOAJ!US

0129&        .2103/2012                   2017      5361           ooos
             DESC: HOTION TO DISMISS

                      ROBERTSON'S PETITION AGAINST ROGERS

"2"          02103/2012                   2071      53"            ooo~

             DESC:

                      SPECIAL EXCEPTIONS TO Mill CONTEST FILED

                      BY BRUCE    ROaERTSOH,J~

oosoo        02/03/2012                   2071                     ooo~

             DEse: HOTiON TO DISHISS

                      Mill CONTEST FOR LACK OF     JU~ISDICTION

              02/05/2112                  2017                     OOO!
00315

             DESC: Al£IIOEO
                                                     ""
                      OPPOSITION AND CONTEST TO PROBATE OF

                      PURPORTED ifiLL AND APPLICATION 10

                      APPOINT IIIOEPENI)ENT EXECUTOR

onOl          02lOS/2012                  21n        9923          0003

              DESC: ORIGINAL ANSWER

                      fIRST AMENDED; TO ifIll CONTEST

00308         I2/OS/2012                  2017       "26           0006

              DESC: HOTION FOR

                      CONTI NUCE

.un           02108/2t12                  2.17       9919           ooo~


              DESC: RESPONSE

                      CONTESTANT'S TO PROPONENT' II MOll ON FOR

                      SUMMARV JUOGP£NT AND SUPPLEPIENT 1>£RETO

onn           02/1012012                  2.17       '~i2           0002

              DESC: COlIRT      COR~ESPONDENCE


                      FRDH ARIIANDO TREVINO,Any

OOSl~         0211012012                  2011
                                                     '''4           0003

              DESC: HOTION FOR NEN TRIAL

003"          OZl10/2012                  2076       2286           0001

              DESC: COURT CORRESPONDENCE

                      COURT OF APPEALS

00310         02/1"2012                   2018       asiS           0102

              DUC: NOTICE

                      OF APPEAL

00311         02/21/2012                  2018       83'7           0002

              OESCI   CE1UIF1CATE

                      OF WRITTEN DISCOVERY

00312         12125/2012                  207a       1297           0002

              DESC: COURT CORRESPONDENCE

                      FROM FOURTH COURT OF "PPEALS (IN RE :

                      JERRY VALDEZ' HOTI ON TO CORRECTl

 80322        .212412012                  2078       8'SO           0001

              DESC: COURT       CO~RESPOND£NCE

                        COU~T   OF APPEALS




                                                                       21
RUN DATE: 09117/2014 lit . . ,     e.u.t~   etntrtl1ud Docket SYSUM PI: 21 PGH: DOUOOP

RUN TIlE: 15:55:45                                                            JeL: SPPROD



'1525       1212412012                      2071     6951         0001
            DESC, COUIIl CC41R£SPONDENCE

                     eOUIIT OF APPEALS

USU         0212&12012                      Z076     "16          0002

            OESC: COUltT CC41RESPONDENCE

                     FROH ARHANDO TREVINO ATTV

0051'       02l26/ZI12                      2078     9'20         0003

            OESC: HOTIOIoI FOIl NEil TRIAL

                     OURING COURT '$ PLE1RUN DATE:   n1l7l201~    Bt . . r county CtntrtllZtd Dooket Sy,toa PI: 22 PGH: DKB4900P

RUN TIllE: 15:53:45                                                      JCl: SPPROD



                    TO BRUCE ROBERTSON'S AlENDED OPPOSITION

                    TO PROBATE OF PURPORTED ifill AND TO

                    APPOINT IND. EXECUTOR

f052'       04113/2012               20112                    0002

            DESC: HOTION TO DISHISS

                    HOTION FOR COLLECTION OF AI40UNT OF

                    SUPERSEDEAS IIOND AND FOR DEPOSIT IN

                    DECEDfNT'S U1AlE

01330       0411312012               20112         2'59       ooos
            DESC: SPECIAL EXCEPTIONS

                    TO AlENDED OPPOSITIONTO PROBATE OF 1997

                    WI LL OF HARTHA JANE VALDEZ

01531       0~/U/2012                 21112        2'"        0002

            DESC: '*'-ANDUM

                    FR . ARMANDO TREVINO ATTV

01332       04/1712012                ZOIlZ        411411     0001

            DESC: HE_ANDUM

                    COURT OF APPEALSIAPPEllEE'S HOTION FOR

                    EMTENSION OF TillE TO FILE IIRIEF

Dun         OV25/Z012                 20a3                    0002
            DESC : COURT CORRESPONDENCE
                                                   ""
                    FR. JOHN A. HUTCHI SON. 11 I

On3'         05/02l2U2                20113        SIS'       0001

            DESC: CDURT CORRESPONDENCE

                    FROM FOURTH COURT OF APPEALS

01335        0510712012               20113        7163       0001

            DESC: COURT COIIRESPCNDENCE

                    FROM COURT APPEIILS

0133'        05/n/2U2                 28113        all17      OOU

            DESC:

                    TELEPHONIC HEARING TAKEN 04-12-2012

01337        05/14/2U2                20114        1925       0002

             DESC: COURT CORRESPONDENCE

                    LETTER TO JUDGE HUTCHI SON FROM ARMANDO



08536
                    TREVINO

             05/14/201 2              20114

             OESC: HOTiON FOR SUMMARV JUDGMENT
                                                   1927       "   ..
                    AIIO REQUEST FOR ATTORNEV'S FEES (JERRV

                    VALDEZ'S FIRST AMENDED)

0033'        05/1412012               20114        1"3        0007

             DESC I SUPPLEHENT AL

                    TO JERRV VALDEZ'S OPPOSITION TO THE

                    JOINING OF HIS SIDlINGS AS CONTESTANTS

                    TO THE WILL

00340        05/1 .. /2012            20&4         2DOO

             OESC: RESPONSE

                    OPPOSING COURT ORDER THAT ALL HEIRS OF

                     foWITHA JANE VALDEZ BE JOINED AS

                     CONTESTANTS TO HER WILL (VERIFIED)

00341        05/14/2812               201l~        2009       0004

             DESC: SUPPLEIlENTAL

                     TO JERRV VALDEZ'S OPPOSITION TO THE




                                                                  23
RUN DATE: 09117/2114 III ... C••• llRUN PATE: 0911112014 80 . . . County C.ntral1ud Docket Slistu PI : 2~ PGI1, DttB"DOP

~UN   TIME :   15 : n:~s                                                              JCL : SPPROD



               011/0$/2'\2                     2011a           9959           toGS

               DESt : RESPONSE

                          TO &IlUtE   ROIIE~TSONS       AHEMPT TO      F~CE

                          JERRY VALDEZ TO JOIN THE SURYl Y~S TO

                        THE ifi L L CONTES T

00355          GelO3/2alZ                      20l1li                         0002

               OESC : MOTION TO

                          SPECIFY MATTERS SET           F~   ./271Z012

                0&103/2012                     20l1li
                                                               '''5
               OESC : COURT      C~RESPONDE>lCE

anu             .lI/n/2alZ                     2089                           IDOl
               OESC: REQUEST          F~

                          POST NOTICE

D03U            08/03/2012                     2 •• '          "Z7            DOOI

                DESC : COURT CORRESPONDENCE

                          FROM FOURTH COURT a.' APPEALS

00358           •• /01l2DI2                    2D89                           D002

                OESC : COIIRT    C~RESPONDENCE

                          HON JOHN A HU TCHI SON III

onu             all/07/2D12                    20.9            "28            OOOZ

                DESC : COURT     C:~RESPONDENCE

                          FROM 4TH COURT OF APPEALS

OD357           01110912112                    208'                           toOl

                DESC: NOTI eE OF APPL

                          FOR APPOI HTMENT AS TEMPORARV

                          AI)IIINISTRATOR

Dn.4            '''2412112                     2 .. 3          4952           IDOl

                DESC , COURT cORRESPONDENCE

                          LT TR FROM trlH COURT OF APPEAlS

aous            09l11l/ Z012                   Z09~            4402           1022

                onC: PETI TlON FOR

                          WRIT OF     MANDAMUS FItM 'lH CR T a.' IIPPEALS

onu             '911&12012                      2094           4434           0075

                DESC:

                          APPENDIX FRM 4TH CR T OF APPEALS

DUll            10/1612012                      2096           3248           0005

                DES!; : MOTION TO

                          RENEWED APPOINT A>I           ADHINISTRAT~     OF

                          DECEDENT'S ESTIITE

 01368           1 01 2312Gl 2                  2D"            IIU2            ODOZ

                DESC : COIiRT CORRESPONDENCE

                           fOURTH COURT OF APPEALS

 vou,            11/2912Gl2                     2.,.            9821           0003

                 DESC : MOTION TO

                           ENTER ORDER SEl l iNG HEARINGS OR REFUSING

                           TO SET HEARINGS

 01370           OSI2"2013                       210.           010'           0002

                 DESC I

                           LETTER FRON ARMANDO TREVINO ATTV TO

                           GUV HERMAN      JU~


 00311           03/U/2D13                       2106           01 11          0008

                 DESC :




                                                                                 25
RUN D"TE:   09/17/2DI~     lIulr County ContrlllZld Docklt SYlto. PI : 25 PGII: OIlI""P
                                                                          JCL : SPPROD



                      VERIFIED   ~TION    FOR ACliON PURSUANT TO

                      SECTION 25.0022
01575       0i/25/201S                    2112                     0047
            DESC . HOlI ON FOR SUItWIY JUDGf1ENT

                      FIRST AlENDED REGARDING ROBERTSON'S

                      ROaUlSON'S CLAIM 4GAINST DECEDENt'S

                      EST"TE.
            01111/2013                    2112      9511           Don
            DESC : AlENDED

                      OPPOS III ON AND CotlTEST TO PROIIAlE OF

                      PURPORTED WILL AND APPLICATION TO
                      APPOINT INDEPENDENT EXECUTOR.

OOS75       07/1112113                    2112      .514           0001
            DESC : CONTESTANT'S

                      AMENDED RESPONSE TO JERRY IIALDEZ'

                      OIJECTION TO ORDER THAT 1£ JOIN ALL OF

                      THE I£IRS AT LAW OF MARTHA JANE IIAlDEZ

                      AND MOliON FOR ENFORCEMENT OF SAID ORDER

0137'       01111/2013                    2112      '521           002&

            DESC , CONTEST ANT'S

                      AMENDED RESPONSE 10 PROPONENT'S FlRSl

                      AMENDED   ~TII'N   FOR SUMMARY J UDGEMENT

                      AND REQUEST FOR ATTORNEV' S FEES

00577       07l51/2t13                    211~      22"            0002

            DESC : MEMORANDUM

                      FROM ARMANDO TREVI NO

00571       01151120U                     ZI14      2Zle           Don
            DESC : HOTION TO

                      RECUSE

0057'       OIl/OIl/ZIIS                  2115      35.5           DDOZ
            DESC . NOTICE

                      COIlAT FEGAROI NG JERRY VALDEZ' MOllON TO

                      RECUSE

. . 3110     DIIII.,ZII5                  2115      IIZS'          OOOZ
            OESC . REQUEST FOR

                      FOR A HEARING OF THE MOliON TO RECUSE

                      TI£ HONORABLE J DtiH A. MUTCHISON III.

nUl          011/2012113                  ZIU       IOI~           000.

            DESC : OIJECliON

                      AND RESPONSE TO JERRV VALDEZ HOllON TO

                      RECUSE

"585         01112&12113                  21U
                                                    ""             0005

            DESC : MOll ON
                      lRAVERSE TO THE RESPONSE TO THE RECUSAL

DtU4         0&121112015                  21U       "74            0002

             DESC :

                      COliER LETTER FOR ARMANDO TREVINO

DOUS         011/21112015                 21U       "76            0002

             DESC .

                      COVER LETTER FOR ARJIANI)() TREVINO

003 ••       '''12I201S                   21ltl      02"           "01
             DESC: COURT CORRESPONDENCE




                                                                     26
RUllIlATE,    "/17/201~      '"xar   County Clntrallzld D•• klt Systl. Pt : 2' PGII:   1lIt'~"DP

JlUII TIME:   IS : 5S : ~5                                                      JCL : SPPROO



                        F1tOM HDH . JOtfoI HUTCHISON, III TO

                        GERAAD RI CKHQf F

OOS67          ,9I16/2I1S                     2116       l isa       0007

               DESC: HOT! ON TO

                        SET ASIDE ORDER THAT DENIED THE

                        RECUSAL HOTiON WITHOUT A HEARING

OOS66          09116/2013                     2116       I US        OODS
               DESC : APPL. FOR

                        HEAAINGS AND RUL INCIS ON UIH:ARD HOTI DNS

                        AIoI) HOT I ON   FOR SANCTIONS

00389          091271201'                     211a       62al        DOD'
               DESC : HOT/ON TO

                        SET ASIDE $£'T .. ',2013. ORDER

00'90          11/26/201 3                    2122       17 . .      OODI
               DESC : PROOF OF SERVICE CERTIFIED HAl

                        NGTICE FROM SUPREME CoUR T OF TEXAS

Dntl           1 112l12U3                     2122       7170        ODOI
               DESC , PROOF OF SERVICE CERTIFIED ""I

                        NOTICE FROM SUPREME COURT OF TEXAS

OOS'2          Il/U/2t1S                      2122       1771        0001

               DESC : PROOF OF SERVICE CERTIFIED HAl

                        NOTICE FRDM SUPREME COURT OF TEXAS

"S93           I2I09/2U'                      2123       3243        0002
               DESC : _ATE

00'"           12110/2113                     2123       4026        0002
               DESC : COURT COUESPDNIlENCE

                        COURT OF APPE.. LS

oosn           121111/2013                    21lS       '714        0001

               DESC: COURT CORRESPONDENCE

                        FOURTH COURT OF APPEALS

0.,,,          12/24/20lS                     2124       2663        0001
               DESC : MEMORANDUM

                        FROM JOtfoI A. HUTCHISON III TO SUSAN

                        VEATIS.

DI'H           I2ISI/2013                     212_       SUI         0003

               DESC: REQUEST FOR

                        PRE PARA TI ON OF CLERK'S RECORD ON APPEAL

Du,a           IUS I 1201S                    2 1 24     SU4         0002

               DESC : RESPONSE

                         AND OeJECTI DNS TO JERRY VALDEZ'

                         APPPLICATION FOR HEARINGS AND RULI NOS

003"           D/ 11112014                    2125       321a        0002

               DESt : MEMORANDUM

                        FRDM ARMANDO TREVINO TO CHERYL D. HESTER

10400          0211012014                     212.       a72'        1002

               DESC:

                         APPEL LEE'S REQUEST FOR PREPARATION OF

                         CLERK'S SUPPLEMENTAL RECORD ON APPEAL

00'01          IS / oa/20H                    2132       2D/1I       000'

               DESC : HOTION FOR

                         MDT! ON TO ENTER APPEALA6LE DRDERS

                         REGAADING THE ADt1ISSION OF DECEDENT'S




                                                                       27
RUN D.\TE:   O'/17/201~      al.l,. County Clntr.lized Docket S'yat •• Pt: 21 PGf'.      oc&".oap'
R\.N TIlE, IS,S5:45                                                                 JeL : SPPROO



                     WILL INTO     P~OBATE    AND DENYING

                     APPLICATION TO BE "PPOINTED INDEPENDENT

                     EXECUTOR

01402         U1I5/2014                   2US         '0&5           0002
             DESC: MANDATE

             0&/01/2014                   2131        119&           0001

             DESC , RECEI PT

                     OF EXHIBITS

                     PROB"TE COURT U

                     COURT REPORTER - VEJlONICA LUGe _LES

                     DATE OF HEARING - '510212'12
00404         01112112014                 21"                        D003

             DESC: DESIGNATION
                     OF CLERKS RECORD



                                -TRIAL             INFOR"ATION"
 SEQ         DATE FILED               COURT                  SETT. OATE     TI HE        All V



0000'        10/unl01                   on                   10/211200& 02, OOPM

             DESC : PROBATE HEARING

.0012        11114/2"11                 OD2                  1211912001 01 : 30P"        AT

             DESC: ORDER SETTING HEARING

                     ON APPLICANT'S SPECIAL EXCEPTIONS

OOlH         12105/20011                002                  12/19120011 01,30PH

             DESC, ORDER SETTING HEARING

0001&        1211 0/2OD&                012                  1211912006 01 :30P"

             DESC:   ORDE~    SETTING HEARING

00021        1211912008                 002                  12150/200& OS:O""
             OESC. PROBATE HEARING

                     MOTION TO SET ASIDE THE INTERLOCUTORY

                     ORDER OF 1111 olOe AUTHORIZING PAYHENT OF

                     fEES TO "lTV AD LITEM.

0002.        03/1 DI200'                011                  U/24120n II : 3D,,"

             DESC . ORDER SETTING HEARING

                     HOTION TO COMPEL AND FOR SIINCTIONS

0002'        UII5120 n                  002                  D4129120n n : 50AM

             DESC, ORDER SETTING HEARING

                     MOTION TO COMPEL ANO FOR SANCTIONS

OOU2         04/2712009                 002                  05/0.,2009 10: 30AM

             DESC: ORDER SElliNG HEARING

                     1ST AMENDED HOllON TO COMPEL CONTESTANT

                     TO ANSWER DISCOVERV REQUESTS .

00034        0412112009                 001                  05".,2009 10: OOAH

             DESC: ORDER SElliNG HEARING
                     MOTI ON FOR CONTI NUANCE

00040        05/Ut20"                   .IZ                  h/24/20n 10 : 00,,"          AT

             DESC , PROBATE IEARING

                     ON MOTION TO ENTER ORDER GRANTING

ooosa        05/2112009                 002                  h/24/2009 10 : 00AM          "T
             DESC : PROBATE IEARING
                     ON 11£ OIlJECTION TO ORDER REGARDING
                     HAV •• 2009. HEARING AND COUNTEII - HOTION




                                                                          28
RUN OATE, 09/1112114    a... r   C•• ntll C•• tr.llzod Oocket SlIlh. PI: ZII PGI1: DKU900P

                                                                                        JCL: SPPROD



                FOR SANCTt ONS

00041     05/2112109                  002                                                    AT

          DESC: PROBATE HEARING

                ON I«lTl ON TO ENTER ORDER GRANTt NG

                SANCTIOWS

          16/H/zon                    011

          DESC : ORDER SETTING HEARING

                I«lTtON TO RESCHEDULE ORAL DEPOSI TlON

1004a     01lZ11/21n                  .,2                     10/01120., 02 : 00PM

          oESC : ORDER SETTING HEARING

                I«lTl ON TO COMPEL AND FOR SANCTI ONS

10050     07/211/20.,                 012                     10101/2009 02:00PM

          DESC: ORDER SETTING HEARING

                HOTION FOR A RULE           I"   CONFERENCE

00052     07/2a/2009                  002                     1010112009 02 : 00PM

          DESC: ORDER SETTING HEARING

                O.aJECTlONS TO THE AFFIDAVITS OF _ I E

                CONTRERAS AND STELA PENA

01054     oa/OS/20n                   002                     oa/osnoo. 02:00PI1

          DESC : ORDER SETTING HEARING

                I1DTtON FOR PROTECTIVE ORDER

UOSII     nns/zo"                     002                     1010112009 02 : 00PM           liB

          DESC: PROIIATE HEARINO

                ON DOROTHY HELLO'S I«lTlON TO COMPEL AND

                FOR !lANeTt ONS

ooou      10123/2019                  002                     12130/200' 02 : 00PM

          DESC: ORDER SETTING HEARING

""4       10/23/2D"                   002                     12/30/200' 02:00PM

          DESC: ORDER SETTING HEARING '

OOOU      11/2312009                  002                     12130/2009 02: OOPI1

          DESC: PRDIIATE HEARING

uoao      1212"2009                   101                     11121/201 0 09: SOAM

          DESC: ORDER      SETTI~G   HEARING

                 1«l1lON FOR PARTIAL         $~V      JUDGHENT InLL

                 liE HEARD IIY WRITTEN SUBMISSION

000113    02122/2010                  002                     03/02/2010 10 : 00AM

          DESC: PRDIIATE HEARING

non       03/2912010                  001                     05/25/20 I 0 02 : OOPI1

          DESC : NOTt CE
                 OF HEARl ... I1DTlON FOR NEil TRIAL FILED

                 IIY PROPONENT JERRY VALDEZ

60094     0510112010                  002                     0511312010 02 : 00PI1

          OESC : ORDER SETTING HEARING

oao.a     05/2012010                  002                     '.lOa/201 0 10 : OOAM

          DESC: ORDER SETTING HEARINO

UUS        1010112010                  002                    10/0712110 09 , $OAM

          DESC: HEARING HELD
                 MTII FOR CONTI IlUANCE

 001 S.    12/a/20ID                   002                     1211512010 Il;OOA"

           DESC: HEAR I NG HELD
                 APP FDR TEI1P       AOMI~ISTRATION

 001,.     0~/la/201l                  001                     0211512012 09 , 00""

           DESe ; ORDER SETTING HEARING




                                                                           29
RUN DAlE . 091171201' III . . r County ClntraUzoG Docklt $ysta. P, . 2' PGII : 1lII.1I4901P

RUN TIlE: 15 : 53:45                                                                    JCL ; SPPROO



                  WIlL CONTEST

002U       10/11/2'11                    102                     II/U/20ll 01 : 30PM

           DESC: ORDER SETTING HEARING

                  HOTiON TO SET FACT - F1IG:IING HEARING

                  PURSUANT TO .IUDGIENT Of COURT Of APPEALS

00290      01/1911012                    002                     02/05l201211 , ooAM

           DESC. ORDER SETliNG HEARING

00291      0112112012                    002                     02105/2012 II : OOAM

           DESC : ORIl£R SElliNG HEARING

00501      02116120 1 2                  002                     0"25/2012 09 : 00AM         JAM

           DESC: ORDER SETTING HEARING

00302      02/"12012                     002                     1612512012 09:00AM

           DESC : ORDER SETTING HEARING

00572      "11 5/2015                    002                     07122120\3 02 : 00PM

           DESC , ORDER SEllING HEARING



                           • 0 ROE                 NFORMATION-

 SEQ    DATE FILEO     .IUDGE HAlE                     VOL UHf      PAGE   PAGE OIT      AMOUNT       SOF



00001   12/50/200e     TOM RICKHDFF                      OHI        123!     0001           0 . 00

        DESC: ORDER OF

               REFERRAL

00002   06102/200'     POLL V J ACKSON SPENCE            2022       4952     0005           0 . 00

        DESC: ORDER

                ON PROPOfENT'S         S'EC1~L   EXCEPTIONS 2. 5.

                4, AND , ARE SUSTAINED AND I, S, AND 7
                ARE DENIED.

1000S   0./24/2'0'     TOM RICKHQFF                      2023       U50      0005           O. 00

        Il£SC : ORDER GRANTI NG

                CONTESTANT ' S MOTIONS FOR SANCTIONS

01004   1111 "ZOO,     TOM RICKHDFF                      2031                0101            0 . 00

        DESC: ORDER

                HOTiON OF PROPONENT J ERRV VALDEZ TO DROP

                THE HEARING OF THE HOTiONS SET FOIl

                NOVEMBER 10,200'

0I00S   0210112010     POLLY JACKSON SPENCE              2U5        lUI      0001            O. 00

        DESC: OIlDER
                OVERRUL.ING PROPONENT·S f«)TION FOR

                PARTIAL SUHllAAV J U_NT I N WILL CONTEST

0"06    02110/2010     POLLV JACKSON SPENCE              20)5       6029                     0 . 00

        DESC : OIlDER APPROVI NG

                CHAJUIE OF THE COURT

"007    0310212010      POllY JACKSON SPENCE              2056      7441     0002            0 . 00

        DEst : .IU_NT
                DENVING APPLICATIONS TO PRO.ATE TIOO

                WillS

OlOoe   0)113/2010      POLLY JACUOH SPENCE                                   000 1          0 . 00

        DESC : ORDER A'PROVING
                PROPONENT'S REQUESTED JURY QUESTIONS,

                I NSTR UClI ONS AND DEF I NIT I ONS

0000'   U/1l/201D         POl l Y   JAC~SON   SPENCE      2045       0'2      0002           0 . 00

        DESC : ORDER




                                                                             30
RUN DATE: 09117/201. •••• r COl,lnty Clntr.llz.d Docket Syst •• PI : SO POM: DU4900P

RUN TIlE: 15:5S.4'                                                         JCL: SPPROD



                 OF RECUSAL NW ORDEII OF REFERRAL UNDER

                 SECTION 25.00255 TEXAS GOVER_NT CODE

00010    01111/2010     POLLY JACKSON SPENCE        214~    47'2    0001       0.00

         DESe: ORDER

                 OF RECUSAL AND ORDER 01' REFERRAL

                 UNDER SECTION 25.00255 TEXAS GOVERNMENT

                 CODE

00011    0"50/2010      SANDEE "YAN KAlIl ON        2044    94112   0001       0.00

         DESC. ORDER

                 TI£ APPELLANT'S MOTION TO ABATE APPEAL

                 I S HEREBY MOOT.

01012    1010112010     JOHN HUTCHINSON             204,    as04    0001       0.00

         DESC , ORDER AUTHOR III NG

                 "UCE ROBERTSON. JR' J WITHDRAW AS



00015
                 ATTDRWEY OF RECORD

         10/0112010     JOHN HUTCHINSON

         DESC: ORDER GRANTING
                                                    2150
                                                            ."      DOli       0 . 00



                 CONll NUANCE WAS DENIED

01014    10/11/2010     JOHN HUTCHINSON             2050    5412    0002       0.00

         oESC: JUDCII£NT

                 (FINAL SUMMARY)

00015    1211512010     JOHN HIlTCHI IISON          205~    7152    0001       0 . 00

         oESC: ORDER DENYING

                 MOTI ON FOR WEW TRIAL

1001.    01/U120ll      JOHN HUTCHINSON             2054    35211   OODZ       0.00

         DESC: ORDER

                 REINSTATING PLAINTIFF'S NOTIONS

00017    01/04/2011     JOHN HUTCHINSON             2054    7044    0005       '.00

         DEse. ORDER APPOI NT I NG TE"PORARY I\DH

tOOla    Dl/U/2.11      JOHN HUTCHINSON             205_    70<4    0004       •• 00

         DESC: ORDER APPOINTI NO TE"PORARY "'011

                 PEH!)ING CONTEST OF WILL

00019    01/1S/2011     JOHN HUTCH I NSON           2055    0848    0002   10000 . 00

         DESC: ORDER APPROVI>IG aOND

00020    04/20/2011     JOHN HUTCHINSON             20.1    5135    0001        0 . 00

         DESC: ORDER

                 OVERRULING OBJECTIONS TO PROPOSED ORDER

unl      07113/2011     JOHN HUTCHINSON             20i5    a,u     0001        0 . 00

         DESC: ORDER DENVI>IG

                 JERRY VALDEZ REQUEST FOR FINDI NGS OF

                 FACT AND CONCLUSION 01' LAW

OU22     0912212011     JOHN HUTCHI WSON            20U      9271   0002        0.10

         DESC: ORDER APPROVING

                 RESJ .......TlDN OF TEMPORAllY ADf1INlSTRATOR

00025    n/~.IZOII      JOHN HUTCHI NSON            207.     70U    0001     25~.   77

         DESC. OItDER AUTHORIZING

oe024    091,,/2011     JOHN HUTCHINSON             2070     70~.   0001        0.00

         DESC : ORDER TER"INATING

 00025   II /I 0/2011   JOHN HUTCHI NSON            2072     UZI    0002        0.00

         DESCz   ORDER APPROVING

                 TEI4PORARY AIlIIIIoiISTRATOII'S ACCOUNT

                  FOR FINAL SETTLEHEWT AND AUTHORIZING




                                                                    31
.UN nAT£ : .9/17/2014 alxl r County Clntraliz.ed Dock.et SYlt •• PI : 51    PGM ~    OU~9'OP

RUN TIME : 15 : 55 : 46                                                     JCl : SPPROO



                  E)(PENDI TURES

OOOZ.    11/10/2011       JDI*j HUTCHINSON        zon       051'     0001           0,00

         OESC : OROEII D£NVING

                  JERRY VALDEZ HOTiON TO ABIDE AND TO

                  ENFORCE MANDATE AND SETTLEMENT AGREEMENT

OOOZl    I lnll20lI       J OHN HUTCHI NSON                          0002           0 , 00

         DESC : ORDER

                  DENYING COUNTER-PlANITIFF JERRY VALDEZ

                 HOTION FOR SA!lCTlON$

0I0Z11   11121/2011       J OHN HUTCHINSON        2015      1 ~1I2   0002           0.00

         OESC: ORDER GRANTI NG

                 COUNTER-DEFENOAlllS HOTION FOR SU_Y

                  J UDGMENT

00029    OI/" / UI2       JDI*j HUT CHINSON       20n       5915     0002           O. OD

         DESe : ORDER

                  SETTING HEARING

nosl     01/2012012       JDI*j HUTCHINSON        ZOH       113511   0002           0 . 00

         DESC. ORDER

                  SETT I NG HEARING

OIOlf    01/21 / Z0lZ     J OHN HUTCHINSON         20H      10~'     0002           0,00

         DESC: AGREED ORDER

                  SETTING HEARING

DlDSS    OUOS/20lZ        JOHN HUTCHINSON          2011     "U       0001           0 . 00

         DESC: ORDER AUTHOR12IMB DISMISSAL

                  PET IT ION AGAINST ROGERS    AND DENIES

OOOS~    02l05/ZI12       JOHN HUTCHINSON          2011     "15      0001           O• ••

         OESC : ORDER APPROVING INVENTORY

DIns     02/11/2012       JDI*j HUTCHINSON         21111    ZIII~    0001           0 . 00

         DESC : ORDER

                  PURSUANT TO RULE 59

00052    0211312012       J OHN HUTCH I NSON       2111     ,,~S     0001           0 . 00

         DESC : AGREED ORDER

                  PURSUANT TO RULE        3'
IOU.     02l2012t12       J OHN HUTCHINSON         20711    11'.,    0005           0.00

         DESC: ORDER

                  ON VAAIOUS ""TI ONS. OaJECTI ON$ & OTHER "

                  AlTERS

00031    0~/Z4I2012       JOHN HUTCHINSON          20115    0986     0001           0 , 00

         DESC: ORDER

                  OF DISMISSAL WITHOUT PREJUOICE

000'5    0"I"Z0I2         TON RICKHOf F            ZIII'    Z651     0002           O• • 0

         DESC : JUDGMEm

                  FINAL JUDGJ1ENT I N .RUCE ROI£R1$ON'$

                  CLAI" FOR ATT ORNEY'S FEES

DIose    0'/261Z0I2       TON RICKHOFF             2017     07511    0001           O•• 0

         DESC . ORDER DENYING

                  HOTION TO SET ASIDE I NTERLOCUTORY

                  ORDER DENYING COUNTER-PLMNTIFF'S HOTION

                  FOR SANCTIONS

                  SIGNED BY JOHN A . HUTCHISON II I

00'"     011/0112013      JOHN HUTCHINSON          211~     "III     0001           0 . 00

         DESC : ORDER REQUIRING




                                                                     32
RUN DAle: 0911112014 eooar County C•• tral1ud D•• kot Sy.teM PI: 52 PGM: DKU90eP

RUN TIME: 1S:53:4'                                                       JCL: SPPROD



               JOINDER Of' THE HE 1RS Of' THE DECEDENT

               AS PAliTi ES TO THI S CAUSE

eo.,.   .8/0112015     JOHN HUTCHINSON          2114     "2'    0002          O.DD

        DESC: ORDER

               OVERRULING JERRV VALDEZ 1S1 AMENDED

               HOlI ON FOIl SU_V JUDGMENT AND

               REQUEST FOR ATTORIEY' S FEES

.0041   08/1.,2015     JOHN HUTCHINSON          211'     SS"    DOOI          D.DO

        DESC: ORDER

               DECLINING HOllON TO RECUSE AND ORDER Of'

               REFERRAL REQUESlING ASSIG_NT OF A

               JUDGE 1 0 HEAR "THE HOllON TO RECUSE

               JUDGE JOHN A. HU1CHISON, III

01042   0"09/2115      JOHN HUTCHINSON          2118     0247   0002          0.00

        DESC: OIIDER

               REQUIRING JOINDER Of' THE HEIRS OF THE

               DECEDENT AS PART! ES TO THI S CAUSE

               REPLACES OIIDER SIGHED ",UG 5.2013

OD04S   0""12015       JOHN HUTCHINSON          2118     02"    0002          D. eo
        DESC: ORDER

               OIIDER OVERRULING JERRY V4lDEZ' FIRST

               AMENDED HOTiON FOR SU_V J UDGEMENT
               AND REQUEST FOR ATTOIIIEY ' S FEES

               REPLACES ORDER SIGHED oa-'S·20IS

000"    05/21/2014     JOHN HUTCHINSON           2140    6592   0002          O. DO

        DEse: OIIDER

               015"ISSING JERRY VAlDE.Z ·S APPLICATION

               TO AOtIIT MILL INTO PROIlATE



                              III   . 0 N I)   INFOR"ATION"

 SEQ      DATE FILED      PRINCIPAL



ODODI     01/18/20\1      MARCUS P . ROGERS

   AGENT : SHERRI SCHRAER                                         """UN1:      10000.00

  SURETY: CAPITOL INDEMNITY CORPOIIATION

  REASON: ADMINISTRATOR OF ESTATE                                      FOR": COIIP

  RELEASE DATE:




                                                                33
                                                                            2014 OCT 17 Ml g. 28
                                      NO.2008-PC-3026                              :.:   •   I   . .',   i~;I:   ..-:HGr:-
                                                                            i.~.
                                                                            E,· I; . l~lJ'3 i,T[ COUf\iS
                                                                           3D ;',n '~CUfi T Y. Ti::X AS
IN THE ESTATE OF                                                      IN   ~_PROBATE CQ!1JlT
                                                                                    UEIJUT Y
MARTHA JANE VALDEZ,                                                   NUMBER ONE

DECEASED                                                              BEXAR COUNTY, TEXAS

                 APPELLEE'S REQUEST FOR PREPARATION OF
             CLERK'S SECOND SUPPLEMENTAL RECORD ON APPEAL

To:    Honorable Gerry Rickhoff
       Bexar County Clerk
       Probate Section
       Bexar County Courthouse
       San Antonio, Texas 78205

       Bruce Robertson, Jr., the Appellee in this cause now on appeal, requests that the following

documents in your file be included in the clerk's second supplemental record to be filed with the

First Court of A12peals in Houston (Cause No. 01-14-00563-CV) on or before October 23,2014.

       1.     Plaintiff's Original Petition filed on June 21, 2011.

       2.     Order signed by Judge Tom Rickhoff on September 5, 2012, in Cause No. 2007-PC-

              2303, styled In re the Guardianship ofMartha Jane Valdez, an Incapacitated Person,

              Volume 2093, Page 6894. (This is in Probate Court No. 2.)

       3.     Appellee's Request for Preparation of Clerk's Second Supplemental Record on

               Appeal (this document).

       If you have q~estions about this request, please, let me know.

       Dated this ~ 1 day of October, 2014.
                                                     Respectfully submitted,


                                                      ~ /4'6 ell'. TSdv' /AI'
                                                     BRUCE ROBERTSON, JR.
                                                     T.S.B.N. 17078000
                                                     8100 Broadway, Suite 102
                                                     San Antonio, Texas 78209
                                                     (210) 225-4001 Telephone
                                                     (210) 224-2417 Facsimile
                                                     brucerobertsonlaw@sbcglobal.net
                                                     Attorney and ProSe

                                      Certificate of Service

       I certify that a true copy of this request has been served upon Mr. Armando Trevino, attorney

of record for Jerry Valdez, by facsimile transmission on this j ·1 day of October, 2014.



                                                       ~ ~CI'L1?d1I.
                                                     BRUCE ROBERTSON, JR.
                                   8100 Broadway, Suite 102        Board Certified                  Board Certified
BRUCE ROBERTSON, JR.               San Antonio, Texas 78209        Civil Trial Law                  Personal Injury Trial Law
                                   (210) 225-4001 Telephone        Texas Board Legal Specialization Texas Board Legal Specialization
  ATTORNEY AT LAW                  (210) 224-2417 Facsimile
                                   brucerobertsonlaw@sbcglobal.net




                                            October 22, 2014




   Mr. Armando Trevino
   Ramos - Trevino
   1519 Washington Street
   Laredo, Texas 78042

          Re:    No. 2008-PC-3026
                 Probate Court No. Two, Bexar County, Texas

   Dear Mr. Trevino:

          Enclosed is Appellee's Request for Preparation of Clerk's Second Supplemental Record on
   Appeal. We have been unsuccessfully trying to send this to you by fax.


                                                              Yours truly,

                                                                I~ J ~ (lV~ll~r ·
                                                            ./ /~
                                                              Bruce Robertson, Jr.